Filed 10/20/22 P. v. Ramos CA4/1
Opinion following transfer from Supreme Court


                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



THE PEOPLE,                                                                  D074429

          Plaintiff and Respondent,

          v.                                                                 (Super. Ct. No. SCN365966)

DANIEL MANUEL RAMOS et al.,

          Defendants and Appellants.


          APPEALS from judgments of the Superior Court of San Diego County,
Sim von Kalinowski, Judge. Judgments reversed in part, sentences vacated,
and remanded with directions.
          Cynthia A. Grimm, under appointment by the Court of Appeal, for
Defendant and Appellant Daniel Manuel Ramos.
          Joanna McKim, under appointment by the Court of Appeal, for
Defendant and Appellant Elias Isai Ramos.
          Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters,
Chief Assistant Attorney General, Julie L. Garland and Charles C. Ragland,
Assistant Attorneys General, Daniel Rogers and Matthew Mulford, Deputy
Attorneys General, for Plaintiff and Respondent.


      In a joint trial involving a gang shooting, a jury convicted Daniel
Ramos (Daniel) and Elias Ramos (Elias) of first degree murder (Pen. Code,

§ 187, subd. (a))1 (count 1); attempted first degree murder (§§ 187, subd. (a),
189, 664) (count 2); and possession of a firearm by a felon (§ 29800, subd.
(a)(1)) (count 3). The jury also made true findings on firearm and gang
enhancements. (§§ 186.22, subd. (b)(1), 12022.53, subds. (c), (d), (e)(1).) The
court sentenced Daniel (the shooter) to an aggregate prison term of 92 years
to life and Elias (the aider and abettor) to 84 years to life.
      Daniel and Elias appealed, raising over 30 issues. Many involved the
admissibility of a confession and incriminating statements Daniel made while
in custody on unrelated charges to a confidential informant (CI) posing as a
gang member. Defendants also asserted the trial court erred in admitting
evidence of (1) rap videos performed by Elias, and (2) certain expert
testimony regarding gangs. Both also asserted prosecutorial misconduct and
sentencing errors, and they joined in each other’s challenges.
      We originally issued an opinion on December 28, 2020, addressing all of
the issues raised by defendants and affirming the judgments. Our Supreme
Court subsequently granted Daniel and Elias’s petitions for review and held
the matter pending its eventual decision in People v. Tirado (2022) 12 Cal.5th
688 (Tirado). On April 20, 2022, after Tirado issued, the matter was
transferred back to us with directions to vacate our decision and reconsider
the cause in light of Tirado.

1    Unless otherwise indicated, all further statutory references are to the
Penal Code.

                                         2
      The parties have subsequently filed supplemental appellate briefs. In
addition to addressing the impact of Tirado, supra, 12 Cal.5th 688, Daniel
and Elias argue in their supplemental briefing that they are entitled to relief
based on several statutory enactments that have taken effect since our
original opinion. Those statutory enactments consist of the following: (1) a
change to the substantive requirements for finding a gang enhancement
pursuant to section 186.22, subdivision (b); (2) the enactment of section 1109,
which requires that a bifurcated trial be held regarding gang enhancements
alleged under section 186.22; (3) amendments to the determinate sentencing
law that constrain the trial court’s discretion to impose an upper term
sentence and create a presumption of a lower term sentence for youthful
offenders (§ 1170, subd. (b)); and (4) an enactment vacating the imposition of
any unpaid criminal justice administration fee imposed pursuant to former
Government Code section 29550.1 (Gov. Code, § 6111, subd. (a)).
      With one exception, the People agree that the new enactments
identified by Daniel and Elias apply retroactively here because the
convictions are not yet final. The People do not agree that section 1109,
which requires the bifurcation of the trial of gang enhancements, is to be
applied retroactively. As we will explain, we need not reach that issue. Any
error in trying the gang enhancements together with the substantive offenses
was harmless error because the vast majority of the gang evidence was
admissible to prove motive, identity, and premeditation for the substantive
offenses.
      As directed by the Supreme Court, we hereby vacate our previous
opinion of December 28, 2020, and we reconsider the matter. As a result of
statutory amendments to section 186.22, the true findings on the gang
enhancement allegations as to both Daniel and Elias in counts 1, 2, and 3


                                       3
must be reversed, as well as the true finding on the firearm enhancements for
Elias in counts 1 and 2, which depend on the true finding on the gang
enhancements. The People may choose to retry the gang enhancement
allegations on remand. As a result of the new enactments identified in the
supplemental appellate briefing, the following components of the sentences
imposed by the trial court are not legally permissible based on the current
record: (1) For Elias, (a) the 25-year-to-life sentence for the firearm
enhancement in count 1; (b) the 20 year sentence for the firearm
enhancement in count 2; (c) the four-year sentence for the gang enhancement
in count 3; (d) the upper term three-year sentence on count 3; (e) the $154 fee
imposed under former Government Code section 29550.1, to the extent it
remains unpaid; and (2) for Daniel, (a) the 15-year-to-life sentence on count 2,
which must be reduced to a sentence of seven years to life, absent a legally
permissible finding on the gang enhancement for that count; (b) the four-year
sentence for the gang enhancement in count 3; (c) the upper term three-year
sentence on count 3; and (d) the $154 fee imposed under former Government
Code section 29550.1, to the extent it remains unpaid. As part of a full
resentencing hearing, the trial court may also consider with respect to the
firearm enhancements imposed on Daniel in counts 1 and 2, whether to
exercise its discretion, as described by Tirado, supra, 12 Cal.5th 688 to
impose lesser firearm enhancements.
      In all other respects, the judgments are affirmed.
                                        I.
              FACTUAL AND PROCEDURAL BACKGROUND
A.    Center Street and Posole Gangs
      Daniel and Elias (no relation) are members of Center Street, a criminal
street gang in Oceanside. Daniel’s gang moniker is Kieto. Elias’s is Blue.


                                        4
      Center Street, which has about 70 members, engages in murder,
assault with a deadly weapon, robbery, vandalism, and unlawful possession
of firearms. Posole, with about 100 members, is a rival gang claiming other
Oceanside territory.
      A gang expert testified that murdering a gang rival achieves the
highest form of respect within a gang, and even being present to provide
backup and to corroborate what occurred bolsters a gang member’s status
“just the same.”
      In 2016, Annebell F. was 15 years old and lived in the Posole

neighborhood.2 She often spent late hours at Balderrama Park (Park), the
centerpiece of Posole territory. Annebell was not a gang member. However,
her close friend, Julye R. was.
B.    The Shooting
      About 2:00 a.m. on September 3, Julye went to the Park after a family
argument. By coincidence, Annebell was already there. The two friends
talked near the jungle gym.
      The Park is a five-minute walk from the area of Interstate 5 at the
Mission Avenue on-ramp. On September 3 at about 2:00 a.m., a nearby
resident heard rattling from a chain link fence. Looking out a window, he
saw one person climbing the fence and another who was already on the other
side. Both were wearing dark hoodies, and one wore a white bandanna
covering his face.
      Two people walked into the Park, standing side-by-side, each wearing a
dark hoodie and a bandanna face covering. One of them began shooting.
Julye ran for his life. Annebell hid in the jungle gym’s crawl tube.


2     Dates are in 2016 unless otherwise specified.

                                       5
      Another nearby resident heard about seven gunshots and saw two men
running away. One wore a black hoodie and a white bandanna covering his
face. The other wore a hoodie with a black bandanna. Because gunshots are
so common in that neighborhood, he did not call the police.
      At about 2:35 a.m., Oceanside police found Annebell dead inside the
crawl tube, which had .22-caliber bullet holes. Unspent .22-caliber bullets
were on the ground nearby.
C.    Police Surreptitiously Record Julye Identifying Daniel as the Shooter

      Julye refused to cooperate with law enforcement.3 However, on
September 15, he was in custody on an unrelated matter. So was Jose
“JoJo” F.—Annebell’s brother. Police placed Julye and JoJo in the same cell
and secretly recorded their conversation, which was played for the jury.
Because JoJo was in custody when Annebell was killed, this was their first
contact since the shooting.
      Julye told JoJo that he was “targeted” by “Kiets,” i.e., Kieto, Daniel—
who was armed with a revolver and pulled down his bandanna before
shooting so that Julye could see his face. Julye said that Daniel was with

“the short fool,”4 who wore a bandanna over his face.5
D.    Cell Phone Records and Rap Videos
      On September 15, police arrested Elias for violating probation in an
unrelated matter and obtained his phone. On the day of the shooting, Elias’s


3     Testifying against even a rival gang member violates gang norms.

4     Elias, at five feet four inches tall, is two inches shorter than Daniel.

5     At trial, Julye recanted these statements, testifying that he fabricated
the story because Annebell’s family was pressuring him to identify the
shooter.

                                        6
phone received a call at 1:23 a.m. and had no activity again until 3:11 a.m.,
when it received a call from Center Street gang member David R. At noon
the same day, the user of Elias’s phone searched Facebook for “Balderrama
Park,” and “Oceanside teen girl shot to death.” At 8:42 p.m., Elias’s phone
was used to search for Annebell’s Facebook account. Later that night, Elias’s
phone was used to search the internet for “teenager killed in Oceanside.”
      Elias’s phone also contained a video of him singing rap. This led police
to similar YouTube videos. In general, the rap videos, which the jury
watched, identify Elias and Daniel as Center Street gang members who,
among other things, were seeking to kill Posole rivals.
E.    Daniel and Elias’s Jail Conversation
      On September 21, Daniel was also in custody on unrelated probation
violations. With both Elias and Daniel in custody, police staged a ruse—a
lineup in which two “witnesses” identified Elias and Daniel as the shooters.
After the lineup, police placed Daniel and Elias in the same cell and
surreptitiously videoed their conversation, which was played for the jury.
      Elias detected the camera and pointed it out to Daniel. After
whispering to each other for about 11 minutes, they began to speak audibly.
Daniel told Elias that he “got down” (i.e., got in a fistfight) with “Boxer,” who
had heard that Daniel “pulled that and shit.” “Boxer” is the gang moniker of
Hector F., Jr., a Posole gang member and Annebell’s cousin. Daniel said that
Boxer confronted him stating, “That’s my cousin” and asked, “Were you out
there or what?” Daniel’s reply, “Shit happens, fool,” angered Boxer, who later
assaulted Daniel in jail. Apparently concerned about the hidden camera,
Elias said to Daniel, “Delete that shit, fool.”




                                         7
F.    Daniel’s Confession to the CI
      1.    Part 1 - Before Garcia Entered
      Marko Garcia is a police officer with extensive gang experience.
Investigating this case, Garcia worked with an ex-gang member, now a paid
police informant, identified at trial only as the CI. The CI, dressed as an
inmate and wearing a concealed audio recording device, was placed in a 28-
by 28-foot holding or rebooking cell. Police moved Daniel to the same cell.
Other inmates, not part of the operation, were in and out at various times.
The encounter between Daniel and the CI spans about five hours; a large
part was played for the jury.
      The CI portrayed himself as an older and experienced gang member
who had spent the last 10 years in prison for killing. After Daniel introduced
himself as “Kieto, Center Street Gang,” the CI talked about several Center
Street gang members. Daniel replied, “I’ve heard of ‘em.”
      Daniel said little during the first hour. The CI reminisced about times
past, when police mostly left rival gang members alone so long as they only
assaulted each other. He lamented that “it’s different now dog.” Eventually,
the CI said to Daniel, “Hey dog . . . —your barrio—you guys are over there by
Tri-City?” Daniel replied, “Oceanside.”
      2.    Part 2 - Garcia’s Entrance
      After about 75 minutes, Detective Garcia, dressed as an inmate and
posing as a gang member, entered. He and the CI pretended to be old
friends. They talked about advice the CI gave to Garcia years ago to conceal
evidence of a murder. This was all staged for Daniel’s consumption.
      3.    Part 3 - Daniel and the CI




                                         8
       Garcia left the cell after about 41 minutes. The CI told Daniel that if
Garcia followed his instructions about concealing the evidence, the police
wouldn’t be able to tie Garcia to the murder. The CI asked Daniel, “You got
that little feeling that it’s something bad?” Daniel replied, “I already know it
is.”
       Daniel told the CI that he and his “homie” were identified in a lineup.
After the CI replied that nighttime identifications can be easily discredited in
court, Daniel stated, “It was at night.”
       Daniel told the CI that he and his homie did “a hot one,” i.e., a murder
that occurred around 2:00 a.m. at a park. The CI asked, “Did you guys use a
revolver or was it a semi-automatic?” Daniel replied, “Revolver.” He
explained that they drove in “the homie’s car,” but “hopped off and walked it.”
Daniel was concerned that police might find the clothes he was wearing,
which on the night of the murder he threw out of a car.
       4.    Part 4 - CI “Charged” with Murder
       At this point, an officer removed the CI from the cell, stating he was
being taken to meet with detectives regarding “an old murder from 2002.”
Returning later, the CI told Daniel, “They got me on a hot one . . . .” The CI
and Daniel therefore had something else in common.
       5.    Part 5 - The Fake Grand Jury Indictment
       Handing Daniel what appeared to be a grand jury indictment,
detectives entered the cell and said he was being charged with Annebell’s
murder. The indictment was a ruse; there was no grand jury.
       After the detectives left, Daniel told the CI, “I’m charged for murder,
dog.” The CI read part of the indictment alleging that Daniel and Elias killed
Annebell. The CI said, “Why a fuckin’ jaina [girl]? You guys mercked




                                           9
[murdered] a jaina? You guys mercked a jaina?”6 Daniel replied that
Annebell was “gay”—apparently meaning that she was dressed in clothing

ordinarily worn by males and they mistook her for a Posole gang member.7
      Reading more of the fake indictment, the CI stated that Elias was also
being charged. Daniel replied, “That’s my . . . homie.” In response to the CI’s
question, “Who’d you guys get?” Daniel replied, “Posole.”
      Daniel also told the CI that Elias was unarmed and was there “to ride
with [him].” When the CI asked, “What kind of fusca [gun] did you have?”
Daniel replied, “A fuckin’ .22.”
      Before being removed from the cell, the CI asked, “What’s your
homeboy’s name in case I run into him . . . . ?” Daniel replied, “Call him
Blue.”
G.    Daniel and Elias Are Jointly Tried
      An amended information charged both Daniel and Elias with three
counts: (1) murder (§ 187, subd. (a)); (2) attempted premeditated murder
(§§ 187, subd. (a), 189, 664); and (3) possession of a firearm by a felon
(§ 29800, subd. (a)(1)). As to all three counts, it was alleged that the offenses
were committed for the benefit of, at the direction of, and in association with
a criminal street gang, and with the specific intent to promote, further and
assist in criminal conduct by gang members. (§ 186.22, subds. (b)(1), (b)(5).)
As to the murder and attempted murder counts, the amended information
also alleged that Daniel and Elias had either intentionally and personally
discharged a firearm or participated in an offense in which another principal


6     Killing a girl violates gang norms.
7     In closing argument, the prosecutor explained, “[Daniel is] not saying
that he killed her because she was actually gay. The way he articulates
himself is I couldn’t tell the difference between her being a guy or a girl.”

                                       10
personally and intentionally discharged a firearm, and in the case of the
murder count, causing great bodily injury or death. (§ 12022.53, subds. (c),
(d), (e)(1).)
       Daniel and Elias were jointly tried before the same jury.
H.     Defense Case
       At trial, the defense rested without offering evidence. In closing
argument, defense counsel emphasized the lack of forensic evidence and that
the only eyewitness, Julye, lacked credibility. Counsel argued that Daniel’s
confession was not credible because Daniel was “mirroring” what the
apparent elder gang member said. Elias’s attorney argued that the CI was a
“chatterbox” and the only way Daniel could silence him was to respond with
incriminating statements. Counsel argued the rap lyrics depicted only
fiction.
I.     Conviction and Sentence
       The jury found both Daniel and Elias guilty of first degree murder,
attempted premeditated murder, and possession of a firearm by a felon. The
jury also made true findings on the firearm and gang enhancements, as

alleged in the amended information.8 The trial court imposed an aggregate
prison sentence of 92 years to life for Daniel and 84 years to life for Elias.


8      In counts 1 and 2, with respect to both Elias and Daniel, the jury made
true findings on firearm allegations pursuant to section 12022.53, subdivision
(e)(1). An enhancement under subdivision (e)(1) requires a finding that the
defendant was a principal in a crime, but not necessarily the shooter, and the
jury must make a predicate true finding on the gang enhancement in section
186.22, subdivision (b). (§ 12022.53, subd. (e)(1).) With respect to Daniel, the
jury also made true findings in counts 1 and 2 based on section 12022.53,
subdivisions (c) and (d), premised on Daniel being the actual shooter. An
actual shooter is subject to a firearm enhancement under subdivisions (c)
or (d) without a true finding on a gang enhancement.

                                        11
      Daniel’s prison term was comprised of (1) 25 years to life for the first
degree murder count; (2) 25 years to life for the firearm enhancement for that
count (§ 12022.53, subd. (d)); (3) 15 years to life for the attempted murder

count;9 (4) 20 years for the firearm enhancement for that count (§ 12022.53,
subd. (c)); (5) an upper term sentence of three years for the conviction of
possession of a firearm by a felon; and (6) an upper term sentence of four
years for the gang enhancement on that count.
      Elias’s prison term was comprised of (1) 25 years to life for the first
degree murder count; (2) 25 years to life for the firearm enhancement for that
count (§ 12022.53, subds. (d), (e)(1)); (3) seven years to life for the attempted
murder count; (4) 20 years for the firearm enhancement for that count
(§ 12022.53, subds. (c), (e)(1)); (5) an upper term sentence of three years for
the conviction of possession of a firearm by a felon; and (6) an upper term
sentence of four years for the gang enhancement on that count.
                                        II.
                                 DISCUSSION
A.    The Trial Court Did Not Err in Admitting Daniel’s Confession
      1.    Introduction
      Daniel contends that the trial court prejudicially erred in admitting his
confession. His argument encompasses three distinct issues: (1) The Fifth
Amendment right regarding self-incrimination under Miranda v. Arizona


9     The sentence on the attempted murder count for Daniel was increased
from a term of seven years to life to a term of 15 years to life based on the
gang enhancement in section 186.22, subdivision (b)(5), which provides that,
with certain exceptions, “a person who violates this subdivision [i.e.,
section 186.22, subdivision (b)] in the commission of a felony punishable by
imprisonment in the state prison for life shall not be paroled until a
minimum of 15 calendar years have been served.”

                                        12
(1966) 384 U.S. 436 (Miranda); (2) the Sixth Amendment right to counsel
under Massiah v. United States (1964) 377 U.S. 201 (Massiah) because the
confession was elicited without counsel’s presence; and (3) due process rights
precluding an involuntary confession.
      Elias also challenges the admissibility of those portions of Daniel’s
confession that incriminated him. Moving for a separate trial, Elias asserted
that because Daniel would not be testifying, this evidence (1) violates Elias’s
rights under the confrontation clause of the Sixth Amendment, citing People
v. Aranda (1965) 63 Cal.2d 518 (Aranda), Bruton v. United States (1968) 391
U.S. 123 (Bruton), and Crawford v. Washington (2004) 541 U.S. 36
(Crawford); and (2) is inadmissible hearsay.
      2.    Miranda Admonishments Were Unnecessary Because Questioning
            Was Conducted by One Believed to be a Fellow Inmate
      “Miranda does not protect suspects when they describe criminal
activities to people they think are cellmates. [Citation.] Rather, Miranda
addressed concerns that a ‘police-dominated atmosphere’ generates
‘inherently compelling pressures’ that ‘undermine the individual’s will to
resist’ questioning. [Citations.] Those concerns evaporate when, as here, an
inmate speaks freely to someone he believes is a fellow inmate.” (People v.
Rodriguez (2019) 40 Cal.App.5th 194, 198 (Rodriguez).) Accordingly, “an
undercover law enforcement officer posing as a fellow inmate need not give
Miranda warnings to an incarcerated suspect before asking questions that
may elicit an incriminating response.” (Illinois v. Perkins (1990) 496 U.S.
292, 300 (Perkins).)
      For example, in People v. Webb (1993) 6 Cal.4th 494, a suspect made
incriminating statements to an acquaintance who, unbeknownst to him, was
working with police and wore a concealed audio recording device. (Id. at
pp. 509, 525.) Our Supreme Court stated that “ ‘[c]oercion is determined from

                                        13
the perspective of the suspect,’ ” and “[f]rom [the] defendant’s perspective, he
was talking with a friend . . . .” (Id. at p. 526.) Holding there was no
custodial interrogation triggering Miranda, the Court concluded the
recordings were admissible despite the absence of Miranda warnings. (Webb,
at p. 526.)
      Here, Daniel confessed to someone he believed to be an incarcerated
gang member who, like him, was facing a murder charge. No Miranda
advisements were required before the CI elicited the confession.
      3.      No Sixth Amendment Right to Counsel Had Attached
      Massiah, supra, 377 U.S. at page 206, holds that the government
violates a defendant’s Sixth Amendment right to counsel by introducing in
evidence incriminating statements made (1) without counsel; and (2) after
commencement of criminal proceedings.
      However, the Sixth Amendment right to counsel “ ‘does not exist until
the state initiates adversary judicial criminal proceedings, such as by formal
charge or indictment.’ ” (People v. Fayed (2020) 9 Cal.5th 147, 161 (Fayed).)
This rule derives in part from the text of the Sixth Amendment, which
requires the existence of both a “criminal prosecution” and an “accused.”
(United States v. Gouveia (1984) 467 U.S. 180, 188 (Gouveia).) The right to
counsel attaches at the initiation of adversary judicial criminal proceedings
because “[i]t is only at that time ‘that the government has committed itself to
prosecute, and only then that the adverse positions of government and
defendant have solidified. It is then that a defendant finds himself faced
with the prosecutorial forces of organized society, and immersed in the
intricacies of substantive and procedural criminal law.’ ” (Id. at p. 189.)
      Daniel made incriminating statements to the CI before being charged
in this case. Accordingly, Daniel had no Sixth Amendment right to counsel


                                       14
when questioned by the CI about these crimes. (People v. Woods (2004)
120 Cal.App.4th 929, 939-941 [no Massiah violation in using informant to
elicit incriminating statements at investigatory stage before charges were
brought].)
      Moreover, with respect to his Sixth Amendment right to counsel, it
makes no difference that Daniel was in custody on an unrelated probation
violation and was represented by counsel in such proceedings. This is
because “the Sixth Amendment right to counsel is ‘offense specific’; it arises
and may be asserted only as to those offenses for which criminal proceedings
have formally begun. [Citations.] A defendant’s incriminating statements
about offenses for which he has not been charged may be admitted
consistently with his Sixth Amendment counsel guarantee notwithstanding
its attachment on other charged offenses at the time.” (People v. DePriest
(2007) 42 Cal.4th 1, 33.)
      4.     No Due Process Violation
      An involuntary confession obtained through coercive police tactics is
inadmissible under the due process clauses of the federal and state
Constitutions. (People v. Linton (2013) 56 Cal.4th 1146, 1176.) “ ‘ “A
statement is involuntary if it is not the product of ‘ “a rational intellect and
free will.” ’ [Citation.] The test for determining whether a confession is
voluntary is whether the defendant’s ‘will was overborne at the time he
confessed.’ ” ’ ” (Ibid.) “We judge whether a confession was involuntary by
examining the totality of [the] circumstances surrounding the confession.”
(People v. Orozco (2019) 32 Cal.App.5th 802, 819.) Although the ultimate
issue of the voluntariness of a confession is subject to independent review, the
appellate court defers to the trial court’s factual findings if supported by
substantial evidence. (People v. Jones (1998) 17 Cal.4th 279, 296.)


                                        15
      “ ‘The use of deceptive statements during an investigation does not
invalidate a confession as involuntary unless the deception is the type likely
to procure an untrue statement.’ ” (Fayed, supra, 9 Cal.5th at p. 165.) “In
assessing allegedly coercive police tactics, ‘[t]he courts have prohibited only
those psychological ploys which, under all the circumstances, are so coercive
that they tend to produce a statement that is both involuntary and
unreliable.’ ” (People v. Smith (2007) 40 Cal.4th 483, 501 (Smith).)
      Here, the trial court listened to the entire recording of Daniel’s
conversation with the CI. Rejecting Daniel’s assertions, the court stated, “I
would also note from my own listening to the tape that the tone and inflection
of the CI’s voice and Daniel’s voice that there was nothing that in any way
suggested that Daniel was in some way intimidated into saying what he did
to the CI. The CI’s voice was calm. . . . [Daniel spoke] of his own free will.”
      The trial court also conducted a hearing outside the jury’s presence to
determine if the recording was trustworthy. Detective Garcia testified that
the CI could not turn the recorder on or off—only police personnel know how
to do that. The court found that the recording was continuous, the CI did not
intimidate Daniel, and Daniel spoke voluntarily.
      We have listened to the recording and agree with the trial court’s
findings. The CI consistently spoke in a calm voice, sometimes even
whispering. Nothing in Daniel’s words or tone indicates he felt coerced or
intimidated. He simply fell for the deception.
      5.    Daniel’s Contentions
            a.    Deliberate Delay in Charging
      Daniel contends “there was enough evidence to charge [him] with the
shooting[ ], well before the October 25 undercover operation.” He asserts that
the People “deliberately delayed” filing charges so as to not trigger his right


                                       16
to counsel under Massiah, supra, 377 U.S. 201, thus violating his due process
rights and right to counsel.
      Daniel’s argument fails for two reasons. Whether there was “enough
evidence” to charge him with Annebell’s murder before the undercover
operation is questionable. There is no forensic evidence linking Daniel to the
crimes. The only eyewitness, Julye, is a rival gang member who at trial
recanted his prior identification. Prosecutors are not constitutionally
obligated to file charges as soon as they have probable cause but before they
believe that they can establish guilt beyond a reasonable doubt and while
investigation is ongoing. (Gouveia, supra, 467 U.S. at p. 192, fn. 7.)
      Second, even assuming that there was some intentional delay in
charging, that does not render Daniel’s confession inadmissible. The
California Supreme Court rejected a similar contention in Fayed, supra,
9 Cal.5th at page 163. There, the defendant’s wife was murdered on July 28,
2008. The next day, police arrested the defendant for her murder. But after
invoking his right to remain silent, he refused to speak to investigators and
was released. (Id. at p. 160.) Three days later, defendant was arrested on
unrelated federal charges. Still in federal custody about a month later, the
defendant told his cellmate that he paid someone to murder his wife.
Unbeknownst to the defendant, the cellmate was wearing a concealed
recording device. (Id. at p. 157.) The jury heard the recorded confession and
convicted the defendant of murder. (Id. at pp. 157-158.) On appeal, the
defendant claimed that police intentionally delayed charging him with
murder so they could extract a confession before his right to counsel attached.
(Id. at p. 161.) Rejecting this argument, the Court stated “even if state
authorities deliberately delayed arresting defendant for Pamela’s murder,
which purportedly gave them more time in which to elicit defendant’s


                                       17
incriminatory statements in federal custody, this ‘conscious delay’ does not

violate his Sixth Amendment right to counsel.” (Fayed, at p. 163.)10
            b.      Miranda Violation
      Daniel asserts that when initially questioned by police, he was read his
Miranda rights and asked if he understood them, but not asked if he waived
them. In that interview, Daniel denied any involvement in the shooting. On
appeal, Daniel contends that in so doing, he “essentially” invoked his right to
remain silent. Daniel asserts, therefore, that he should not have been subject
to “further interrogation on the shooting, because he never affirmatively
waived his constitutional right to silence or counsel.”
      The record does not contain a transcript of this interrogation. For
factual support, Daniel cites “1 CT 212-213, 215”—but that is Daniel’s motion
in limine to exclude “unlawfully obtained statements”—not a transcript of the
interrogation itself. Even if the record contained a transcript of the
interrogation, Daniel’s argument fails. Daniel cites no authority for the
proposition that by denying having committed murder, he invoked his right
to remain silent.
      In related Miranda arguments, Daniel cites United States v. Williams
(9th Cir. 2006) 435 F.3d 1148 (Williams) and Reyes v. Lewis (9th Cir. 2015)


10     The statute of limitations protects a defendant from prejudice caused
by a deliberate delay in charging. Moreover, “the Fifth Amendment requires
the dismissal of an indictment, even if it is brought within the statute of
limitations, if the defendant can prove that the Government’s delay in
bringing the indictment was a deliberate device to gain an advantage over
him and that it caused him actual prejudice in presenting his defense.”
(Gouveia, supra, 467 U.S. at p. 192.) “ ‘ “[P]rejudice may be shown by loss of
material witnesses due to lapse of time [citation] or loss of evidence because
of fading memory attributable to the delay.” ’ ” (People v. Lazarus (2015)
238 Cal.App.4th 734, 757.)

                                        18
798 F.3d 815, amended on denial of rehearing en banc, 833 F.3d 1001 (Reyes).
However, neither case is apt.
      In Williams, police interrogated the defendant until he confessed.
Immediately thereafter, police gave Miranda warnings and had him write
the confession. (Williams, supra, 435 F.3d at p. 1150.) The Ninth Circuit
held that “when a law enforcement officer interrogates a suspect but does not
give a Miranda warning until after obtaining a confession . . . , a court in
deciding whether to suppress a subsequent, postwarning confession must
determine whether the warning was deliberately withheld.” (Williams, at
p. 1160.) Williams is inapposite because in that case, the interrogation
occurred in a coercive police atmosphere. Here, Daniel confessed to someone
he believed to be a cellmate.
      Reyes, supra, 833 F.3d 1001, is also factually off point. There, without
giving Miranda advisements, police interrogated a 15-year-old murder
suspect for six hours. The teenager repeatedly indicated that he did not want
to answer any more questions. (Id. at pp. 1018-1019.) After he finally
confessed, police Mirandized the minor and had him repeat his confession.
(Id. at pp. 1021-1022.) Reyes is a nearly textbook case for why Miranda
exists: a police-dominated atmosphere with inherently compelling pressures
that undermine a person’s will to resist. The setting of Daniel’s confession is
completely different. “Ploys to mislead a suspect or lull him into a false sense
of security that do not rise to the level of compulsion or coercion to speak are
not within Miranda’s concerns.” (Perkins, supra, 496 U.S. at p. 297.)
            c.    Constitutionally Improper Police Tactics
      Daniel asserts that before the CI ruse, police placed him in “continuous,
stress-inducing custody” for weeks, “waiting to be charged with murder after
he had been falsely told he had been identified by witnesses.” Citing Justice


                                       19
Brennan’s concurring opinion in Perkins, supra, 496 U.S. 292, Daniel
contends that police subjected him to “ ‘psychological pressures’ ” that made
him “ ‘particularly susceptible to the ploys of undercover Government
agents.’ ” Daniel claims that once he was “forced” to reveal his gang
affiliation to the CI, “he was psychologically vulnerable to being pushed to
make additional admissions.” This argument is not persuasive.
      In Perkins, Justice Brennan agreed with the majority’s holding that
Miranda was inapplicable; however, he believed that “the deception and
manipulation practiced on [Perkins] raise[d] a substantial claim that the
confession was obtained in violation of the Due Process Clause.” (Perkins,
supra, 496 U.S. at p. 301 (conc. opn. of Brennan, J.).) Justice Brennan
asserted that “the pressures of custody make a suspect more likely to confide
in others and to engage in ‘jailhouse bravado’ . . . [and that] [t]he State is in a
unique position to exploit this vulnerability because it has virtually complete
control over the suspect’s environment. Thus, the State can ensure that a
suspect is barraged with questions from an undercover agent until the
suspect confesses.” (Id. at pp. 302-303.) Justice Brennan also concluded that
the undercover police agent had tricked Perkins into confessing. (Ibid.)
      However, a concurring opinion is not binding precedent. (Maryland v.
Wilson (1997) 519 U.S. 408, 412-413 [statement in concurrence is not binding
precedent].) Moreover, Justice Brennan did not opine that all such
undercover operations violated the due process clause. Rather, he suggested
that the appropriate approach would be to consider the totality of the
circumstances. (Perkins, supra, 496 U.S. at pp. 302-303 (conc. opn. of
Brennan, J.).) The trial court here did so. After listening to the recording,
the court found “there was nothing that in any way suggested that Daniel
was in some way intimidated into saying what he did to the CI.”


                                        20
      Attempting to distinguish the majority holding in Perkins, supra,
496 U.S. 292, Daniel contends that the “tag team approach” by the CI and
Garcia “provided a coercive effect not present in Perkins.” He also claims
that the temporary “rebook/interview cell” compelled him to talk. Further,
Daniel argues that the CI was not merely a “passive listener,” but instead
portrayed himself as an experienced gang member who had committed
murder. Daniel concludes, “This was an intricately planned deception.”
      We agree that police conducted an “intricately planned deception.” But
that alone does not make the ruse unconstitutional. “Voluntary confessions
are not merely ‘a proper element in law enforcement,’ [citation], they are an
‘unmitigated good,’ [citation], ‘ “essential to society’s compelling interest in
finding, convicting, and punishing those who violate the law.” ’ ” (Maryland
v. Shatzer (2010) 559 U.S. 98, 108.) “Ploys to mislead a suspect or lull him
into a false sense of security that do not rise to the level of compulsion or
coercion to speak are not within Miranda’s concerns.” (Perkins, supra,
496 U.S. at p. 297.) What Daniel describes as an “intricately planned
deception” is instead good police work—necessitated by the very nature of the
crimes. One victim was dead, there was no forensic evidence, and the only
other eyewitness, himself a gang member, was unlikely to cooperate with law
enforcement. Indeed, that risk materialized when at trial, Julye recanted his
identification of Daniel and Elias.
      Detective Garcia was in the cell with Daniel and the CI for 41 minutes.
However, Garcia never spoke directly to Daniel. Indeed, Daniel said only one
thing to Garcia in the entire 41 minutes—he introduced himself as “Kieto
from Center Street gang.” Accordingly, we reject Daniel’s assertion that he
was “forced” to reveal his gang affiliation.




                                        21
      After Garcia left the cell, Daniel conversed with the CI, completely
unaware that his cellmate was an agent of the police. “Miranda forbids
coercion,” the Supreme Court has said, “not mere strategic deception by
taking advantage of a suspect’s misplaced trust in one he supposes to be”
someone he can trust. (Perkins, supra, 496 U.S. at p. 297.) There was no
police coercion that prompted Daniel to confess.
      Further, there is nothing about what the CI said that would have
compelled Daniel to believe he must confess to anyone who happened to be
present. The CI simply asked an open-ended question, “You got that little
feeling that it’s something bad?” From that, Daniel quickly proceeded to tell
his newfound mentor what happened—ultimately even describing the murder
weapon and explaining why they mistook Annebell for a Posole gang
member. Daniel’s misplaced trust in the CI, and not any coercion, was the
catalyst for his confession. (People v. Tate (2010) 49 Cal.4th 635, 686 (Tate)
[“one who voluntarily speaks alone to a friend . . . has no reason to assume,
during the private conversation, that he or she is subject to the coercive
influences of police questioning”].)
      Daniel also asserts that the CI “was likely chosen for his aura of
intimidation and status” as an older gang member within the hierarchy of
criminal street gangs. However, any such status—a gang version of respect
for one’s elders—would not cause the sort of coercion that concerned the
Miranda court. “Miranda does not protect suspects when they describe
criminal activities to people they think are cellmates. [Citation.] Rather,
Miranda addressed concerns that a ‘police-dominated atmosphere’ generates
‘inherently compelling pressures’ that ‘undermine the individual’s will to
resist’ questioning. [Citation.] Those concerns evaporate when, as here, an
inmate speaks freely to someone he believes is a fellow inmate.” (Rodriguez,


                                       22
supra, 40 Cal.App.5th at p. 198 [rejecting argument that the defendant felt
coerced because the informant posed as an older gang member].) Daniel
spoke freely and at his own peril. (People v. Gonzales and Soliz (2011)
52 Cal.4th 254, 284 [although defendant “misplaced his trust” in confiding in
a fellow inmate who surreptitiously recorded their conversation, “his tape-
recorded statements were voluntary and free of compulsion”]; Tate, supra, 49
Cal.4th at p. 686 [“voluntary statements to someone the suspect does not
believe is a police officer or agent, in a conversation the suspect assumes is
private, simply does not involve . . . [the] critical concerns” underlying
Miranda].)
             d.    Involuntary Confession
      Apart from his Miranda arguments, Daniel also contends that the
“coercive effect” of the police tactics rendered his confession involuntary.
Citing primarily People v. Whitt (1984) 36 Cal.3d 724 (Whitt), Arizona v.
Fulminante (1991) 499 U.S. 279 (Fulminante), People v. Sims (1993) 5
Cal.4th 405 (Sims), and Combs v. Wingo (6th Cir. 1972) 465 F.2d 96 (Combs),
Daniel contends, “The combined effect of the gang challenge, repeated
interrogations without proper Miranda advisories, the ruse lineup, the use of
a small rebooking cell, . . . the fake grand jury indictment,” and his youth
(age 20) “overcame Daniel’s will to remain silent, even though he plainly was
content to keep to himself.”
      This argument fails because courts have repeatedly found to be proper
interrogation tactics that are at least as deceptive as those employed here.
These include falsely telling the suspect (1) his fingerprints were found at the
scene; (2) he has been identified by a witness; and (3) that a gun residue test
was positive. (Smith, supra, 40 Cal.4th at pp. 505-506 [collecting cases].)




                                        23
      Perhaps one of the most novel deceptions occurred where police told the
defendant in Smith that a “Neutron Proton Negligence Intelligence Test”
showed he had recently fired a gun. (Smith, supra, 40 Cal.4th at p. 505.)
Other cases contain similar holdings. (See, e.g., People v. Felix (1977) 72
Cal.App.3d 879, 885 [“it is even permissible to pretend an accomplice has
confessed in order to persuade the suspect to confess”]; People v. Thompson
(1990) 50 Cal.3d 134, 167 [officers falsely told suspect that his car was
connected with the murder scene by tire tracks and soil samples, that they
found physical evidence linked to the victim in suspect’s car, and had found
incriminating rope fibers in suspect’s bedroom]; In re Walker (1974) 10 Cal.3d
764, 777 [wounded suspect told he might die before he reached the hospital,
so he should talk while he still had the chance]; People v. Watkins (1970) 6
Cal.App.3d 119, 124-125 [officer falsely told suspect his fingerprints had been
found on the getaway car]; People v. Farnam (2002) 28 Cal.4th 107, 182
[police falsely informed the defendant that his fingerprints were on the
victim’s wallet].)
      “A psychological ploy is prohibited only when, in light of all the
circumstances, it is so coercive that it tends to result in a statement that is
both involuntary and unreliable.” (People v. Mays (2009) 174 Cal.App.4th
156, 164.) “ ‘So long as a police officer’s misrepresentations or omissions are
not of a kind likely to produce a false confession, confessions prompted by
deception are admissible in evidence. [Citations.] Police officers are thus at
liberty to utilize deceptive stratagems to trick a guilty person into
confessing.’ ” (Id. at p. 165.)
      Here, after listening to the recorded conversation between Daniel and
the CI, the trial court found that Daniel “may have been influenced by the CI,
but nothing the CI did made him talk about this.” The court found that the


                                       24
environment itself—a relatively large room with benches to sit on, a toilet,
sink, and no ceiling-to-floor bars—was free from coercive influence.
      Moreover, although the CI is taller and heavier than Daniel, so too is

most of the American adult male population.11 There is no evidence that the
CI was chosen because his physical stature might intimidate, nor is there any
evidence that it did intimidate. To the contrary, the court stated, “[I]n
listening to [the recording,] there was nothing to suggest in any way [the CI]
was in any way intimidating in his actions at all.”
      The cases Daniel cites do not support a contrary result. Daniel’s best
argument is based on Whitt, supra, 36 Cal.3d 724, where in dicta our
Supreme Court stated, “[W]hen an accused is in custody and confides in a
government agent who is ‘ostensibly no more than a fellow inmate’ [citation],
his statements may be deemed involuntary even though there is no coercion.
The accused may well make ‘voluntary’ statements when he believes he is
conversing with an ally. Yet by purposefully creating a false sense of
security, the state is in a sense causing or compelling the accused to speak
when he would not otherwise do so.” (Id. at pp. 745-746.) However, reliance
on Whitt is inappropriate, not only because the key portion is dicta, but more
importantly because that case predates Perkins, supra, 496 U.S. 292, by six
years. (See Alejandre v. Montgomery (C.D.Cal. Oct. 7, 2019, No. 2:17-cv-
07778-JLS-MAA) 2019 WL 7666541 at pp. *11-*12 [declining to follow Whitt


11    Daniel is five feet six inches tall. The average age-adjusted height for
American men 20 years old and up is five feet nine inches tall. (Fryar,
Kruszon-Moran, Gu, Ogden, Mean Body Weight, Height, Waist
Circumference, and Body Mass Index Among Adults: United States, 1999-
2000 Through 2015-2016 (Dec. 20, 2018) National Center for Health
Statistics  [as of
Oct. 20, 2022], archived at .)

                                       25
because “Perkins, which controls here . . . is incompatible with such an
approach”].)
      Daniel’s reliance on Fulminante, supra, 499 U.S. 279 is also unavailing.
There, the defendant was charged with murdering a child. A fellow inmate
(and police informant) promised to protect him from his fellow inmates, but
only if he told him about the murder. The defendant then admitted to
sexually assaulting and shooting the victim. (Id. at p. 283.) The Supreme
Court held the confession was coerced because there was a “credible threat of
physical violence” unless the defendant confessed. (Id. at p. 287.) There is no
evidence of any threat against Daniel.
      Daniel’s reliance on Sims, supra, 5 Cal.4th 405 is also misplaced.
There, the defendant was in custody in Las Vegas for murders he allegedly
committed in California and South Carolina. Police Mirandized the
defendant and he invoked his right to counsel. As the officers were leaving
the interview room, the defendant asked whether he would be extradited. An
officer responded by giving a detailed explanation about the defendant’s
suspected involvement in the California crime—that the police knew the
murder victim had delivered a pizza to the defendant’s motel room, and the
victim’s body was found in that room. The defendant interrupted and said,
“ ‘I had to kill that boy.’ ” Surprised, the officer asked the defendant a
question to the effect, “ ‘What did you say?’ ” The defendant repeated, “ ‘I had
to kill that boy.’ ” (Id. at pp. 437-438.)
      Sims held the defendant’s question about extradition did not waive his
previously-invoked right to counsel. (Sims, supra, 5 Cal.4th at p. 441.)
Further, according to Sims, the officer’s nonresponsive answer to the
defendant’s extradition question violated Miranda because the officer
“pursued a line of conversation far exceeding the scope of any answer


                                         26
legitimately responsive to a question concerning extradition.” (Id. at p. 442.)
Sims is off point because Daniel did not invoke his Miranda rights, did not
ask to consult with counsel before speaking with the CI, and confessed to
someone he believed to be a fellow inmate. (Perkins, supra, 496 U.S. at
p. 300.)
      Combs, supra, 465 F.2d 96 is also distinguishable. There, police
elicited a confession after the defendant stated he wanted to talk to an
attorney. (Id. at pp. 98-99.) In his conversation with the CI, Daniel made no
such request.
B.    The Trial Court Did Not Err in Admitting Daniel’s Statements
      Incriminating Elias and in Denying Defendants’ Motions for Separate
      Trials Because the Evidence Was Cross-Admissible
      1.    Background
      In speaking to the CI, Daniel identified Elias as “my homie” and by
Elias’s gang moniker, Blue. Daniel incriminated Elias as an aider and
abettor by stating (1) he and Elias drove close to the Park in Elias’s car;
(2) Elias was “right behind” him during the shooting; and (3) Elias was
unarmed and there “to ride” with him. Daniel stated that “everyone knows
right there in my hood . . . that it was me with my homie” who shot Annebell.
When the CI read the fake indictment containing Elias’s name, Daniel said,
“That’s my . . . homie.”
      Moving for a separate trial, Elias asserted that because Daniel would
not be testifying: (1) admitting this evidence would violate Elias’s rights
under the confrontation clause of the Sixth Amendment, citing Aranda,
supra, 63 Cal.2d 518, Bruton, supra, 391 U.S. 123, and Crawford, supra, 541
U.S. 36; (2) the evidence is inadmissible hearsay; and (3) the hearsay
exception for declarations against penal interest is inapplicable because
Daniel’s statements incriminating Elias are not adverse to Daniel’s interest.

                                       27
      Daniel also moved for a separate trial, asserting that severance “was
required” to prevent prejudice from the “vast amount of inflammatory
evidence that was relevant only to Elias’s case.” Daniel contends that Elias’s
rap was “inadmissible against Daniel pursuant to Evidence Code section 352”
and evidence obtained from Elias’s phone and social media accounts was
“highly prejudicial.” Daniel also contends that the People’s case against Elias
included “ ‘consciousness of guilt’ ” evidence (including recorded jail phone
calls between Elias and his girlfriend) that would not have been admitted in
a separate trial against Daniel.
      The People opposed severance, primarily asserting that each
defendant’s non-testimonial statements implicating the other are cross-
admissible as declarations against interest.
      The trial court denied the motions for separate trials on the grounds
that Daniel’s statements to the CI implicating Elias, and Elias’s statements
in rap implicating Daniel (1) are not testimonial; and (2) are admissible in a
joint trial as declarations against interest. The court added, “Joint trials are
favored when both—[the] vast majority of the evidence is against both
defendants and would have to be duplicated if we were to sever the case.”
      2.    General Principles, Separate Trials
      “Section 954 allows for the joint trial of ‘two or more different offenses
connected together in their commission . . . or two or more different offenses
of the same class of crimes or offenses.’ ” (People v. Gomez (2018) 6 Cal.5th
243, 275 (Gomez).) “Because it generally promotes efficiency, joinder of
charges is ‘ “preferred by the law.” ’ ” (People v. Romero and Self (2015) 62
Cal.4th 1, 28.) Thus, “[w]here joinder is proper under section 954, ‘[t]he
burden is on the party seeking severance to clearly establish that there is a
substantial danger of prejudice requiring that the charges be separately


                                       28
tried.’ ” (Gomez, at p. 275; see People v. Jackson (2016) 1 Cal.5th 269, 299
[because of the preference for joinder, “ ‘a party seeking severance must make
a stronger showing of potential prejudice than would be necessary to exclude
other-crimes evidence in a severed trial’ ”].)
      Where defendants are charged with having committed “ ‘common
crimes involving common events and victims,’ . . . the court is presented with
a ‘ “classic case” ’ for a joint trial.” (People v. Coffman and Marlow (2004)
34 Cal.4th 1, 40.)
      Nevertheless, “ ‘the court may, in its discretion, order separate trials
“in the face of an incriminating confession, prejudicial association with
codefendants, likely confusion resulting from evidence on multiple counts,
conflicting defenses, or the possibility that at a separate trial a codefendant
would give exonerating testimony.” ’ ” (People v. Bryant, Smith and Wheeler
(2014) 60 Cal.4th 335, 379.) Refusal to sever may be an abuse of discretion
where: (1) evidence of the crimes to be jointly tried would not be cross-
admissible in separate trials; (2) the charges are unusually likely to inflame
the jury against the defendant; (3) a weak case has been joined with a strong
case, creating a prejudicial spillover effect. (People v. Bradford (1997)
15 Cal.4th 1229, 1315.)
      We review an order denying a motion to sever for abuse of discretion.
(Gomez, supra, 6 Cal.5th at p. 275.) In doing so, “we first consider ‘the cross-
admissibility of the evidence in hypothetical separate trials.’ [Citation.] If
the evidence is cross-admissible, then this ‘is normally sufficient to dispel any
suggestion of prejudice and to justify a trial court’s refusal to sever properly
joined charges.’ [Citation.] If not, then we also consider ‘(1) whether some of
the charges are particularly likely to inflame the jury against the defendant;
(2) whether a weak case has been joined with a strong case or another weak


                                        29
case so that the totality of the evidence may alter the outcome as to some or
all of the charges; or (3) whether one of the charges (but not another) is a
capital offense, or the joinder of the charges converts the matter into a capital
case.’ [Citation.] Moreover, ‘[e]ven if a defendant fails to demonstrate the
trial court’s joinder ruling was an abuse of discretion when it was made,
reversal may nonetheless be required if the defendant can demonstrate that
“the joint trial resulted in such gross unfairness as to amount to a due
process violation.” ’ ” (Gomez, at pp. 275-276.)
      3.    The Trial Court Correctly Denied Elias’s Motion for Severance
            Because There is No Confrontation Clause Violation
      “[T]he Sixth Amendment to the federal Constitution gives a criminal
defendant the right to confront and cross-examine adverse witnesses.”
(People v. Lopez (2012) 55 Cal.4th 569, 576.) As Elias notes, a potential issue
arises when a codefendant’s confession implicating the defendant is
introduced into evidence at their joint trial. “If the declarant . . . invokes the
Fifth Amendment right against self-incrimination and declines to testify, the
implicated defendant is unable to cross-examine [him] regarding the content
of the confession.” (People v. Burney (2009) 47 Cal.4th 203, 230, superseded
by statute on other grounds as stated in People v. Robertson (2012) 208
Cal.App.4th 965, 981.)
      To address these concerns, “the Aranda/Bruton rule declares that a
defendant is deprived of his or her Sixth Amendment right to confront
witnesses when a facially incriminating statement of a nontestifying
codefendant is introduced at their joint trial, even if the jury is instructed to
consider the statement only against the declarant.” (People v. Gallardo
(2017) 18 Cal.App.5th 51, 68 (Gallardo).)
      However, nearly 40 years after Aranda and Bruton, the United States
Supreme Court clarified the scope of the confrontation clause in Crawford,

                                        30
supra, 541 U.S. 36. Crawford holds that the confrontation clause prohibits
only the admission of testimonial statements from an unavailable witness.
(Id. at pp. 59, 68-69; see also People v. Gutierrez (2009) 45 Cal.4th 789, 812
[“Only the admission of testimonial hearsay statements violates the
confrontation clause . . . .”].)
        Crawford did not explicitly define “ ‘testimonial’ statements.”
(Crawford, supra, 541 U.S. at p. 51.) It did, however, describe types of
statements that constitute a “core class” of testimonial statements. (Ibid.)
These include functional equivalents of in-court testimony, such as affidavits
and similar pretrial statements “ ‘made under circumstances which would
lead an objective witness reasonably to believe that the statement would be
available for use at a later trial.’ ” (Id. at pp. 51-52.) In sum, “the
confrontation clause is concerned solely with hearsay statements that are
testimonial, in that they are out-of-court analogs, in purpose and form, of the
testimony given by witnesses at trial.” (People v. Cage (2007) 40 Cal.4th 965,
984.)
        Elias’s confrontation clause argument fails because Daniel’s statements
to the CI are nontestimonial. “[S]tatements made unknowingly to an
informant or statements between fellow prisoners are ‘clearly
nontestimonial.’ ” (Fayed, supra, 9 Cal.5th at p. 169.)
        People v. Arauz (2012) 210 Cal.App.4th 1394 (Arauz) is illustrative.
There, the defendants were charged with attempted murder in a gang-related
shooting. During the investigation, police arrested a suspected accomplice for
an unrelated drug offense and placed him in a cell adjoining a paid informant
posing as a Mexican Mafia member. (Id. at p. 1399.) The accomplice,
deceived by this ruse, told the informant he drove the defendants to the scene
and defendants shot the victims. (Ibid.) Defendants asserted that evidence


                                        31
of the accomplice’s incriminating statements violated their confrontation
clause rights. (Id. at pp. 1401-1402.) Rejecting that argument, the Court of
Appeal held the statements were nontestimonial because the accomplice
“thought he was answering to the Mexican Mafia. He had no belief that his
statements were being monitored and would be used in a subsequent trial.”
(Id. at p. 1402.) “Arauz is in accord with numerous federal court decisions
that have found statements made to informants under analogous
circumstances to be nontestimonial.” (Gallardo, supra, 18 Cal.App.5th at
p. 67.)
      Like the accomplice in Arauz, supra, 210 Cal.App.4th 1394, Daniel
thought he was conversing with a gang member. The conversations between
Daniel and the CI, punctuated with a constant stream of profanity and gang
jargon, have none of the formalities associated with sworn testimony. Based
on the objective circumstances, no reasonable person in Daniel’s position
would have believed his statements would be introduced at a later
prosecution. (Gallardo, supra, 18 Cal.App.5th at pp. 67-68 [statements were
nontestimonial because, regardless of informant’s intent in asking the
question, there was no evidence defendant knew or suspected the informant
was a government agent or that his comments might be used at trial].)
      The Aranda-Bruton argument fails for the same reason. Post-
Crawford, the rule of those cases applies only to testimonial statements.
(People v. Cortez (2016) 63 Cal.4th 101, 129 (Cortez) [rejecting Bruton
argument because, among other things, “ ‘the confrontation clause applies
only to testimonial hearsay statements’ ”]; see also People v. Washington
(2017) 15 Cal.App.5th 19, 28.)
      Having determined that Daniel’s statements to the CI that implicated
Elias do not present confrontation clause issues, we turn to whether the trial


                                      32
court properly determined they were admissible against Elias as declarations
against Daniel’s penal interests.
      4.     The Trial Court Correctly Determined That Daniel’s Statements
             to the CI Implicating Elias are Declarations Against Interest
      Hearsay is generally inadmissible unless it falls under an exception.
(Evid. Code, § 1200, subd. (b).) Evidence Code section 1230 is one such
exception for a statement that, “when made, . . . so far subjected [the
declarant] to the risk of . . . criminal liability . . . that a reasonable man in his
position would not have made the statement unless he believed it to be true.”
      The rationale underlying the exception is that “ ‘a person’s interest
against being criminally implicated gives reasonable assurance of the
veracity of his statement made against that interest,’ thereby mitigating the
dangers usually associated with the admission of out-of-court statements.”
(People v. Grimes (2016) 1 Cal.5th 698, 711 (Grimes).) “To demonstrate that
an out-of-court declaration is admissible as a declaration against interest,
‘[t]he proponent of such evidence must show that the declarant is
[1] unavailable, that [2] the declaration was against the declarant’s penal
interest when made and that [3] the declaration was sufficiently reliable to
warrant admission despite its hearsay character.’ ” (Ibid.)
      Elias does not challenge the first requirement, that by invoking his
Fifth Amendment right against self-incrimination, Daniel was an unavailable
witness. (See People v. Fuentes (1998) 61 Cal.App.4th 956, 961-962
[declarant asserting the Fifth Amendment privilege is unavailable].) Rather,
he contends that Daniel’s statements implicating Elias are not against
Daniel’s penal interests.
      Two California Supreme Court cases, Grimes, supra, 1 Cal.5th 698, and
Cortez, supra, 63 Cal.4th 101, guide this analysis. In Grimes, the Court
clarified the long-standing “Leach rule” that Evidence Code section 1230 does

                                         33
not allow the trial court to admit “ ‘any statement or portion of a statement
not itself specifically disserving to the interests of the declarant.’ ” (Grimes,
at p. 713, quoting People v. Leach (1975) 15 Cal.3d 419, 441.) Grimes
explained that California cases “have taken a contextual approach to the
application of the Leach rule. We have applied Leach to bar admission of
those portions of a third party’s confession that are self-serving or otherwise
appear to shift responsibility to others. [Citations.] But we have permitted
the admission of those portions of a confession that, though not
independently disserving of the declarant’s penal interests, also are not
merely ‘self-serving,’ but ‘inextricably tied to and part of a specific statement
against penal interest.’ ” (Grimes, at p. 715.) Noting that “context matters,”
Grimes held that statements tending “to underscore [the declarant’s]
responsibility for the crime, rather than diminish it,” were admissible as
declarations against interest. (Id. at p. 717.)
      In Cortez, supra, 63 Cal.4th 101, Norma Cortez was jointly tried with a
codefendant on charges arising from a drive-by shooting. The trial court
admitted a recorded police interview with the codefendant’s nephew. The
nephew told police that the codefendant said Norma “ ‘was the one driving’
and ‘he was the one shooting.’ ” (Id. at pp. 107-108.) The trial court admitted
these statements against Norma as declarations against her codefendant’s
interest. Cortez explained, “ ‘[e]ven statements that are on their face neutral
may actually be against the declarant’s interest.’ ” (Id. at p. 127.) The
codefendant’s statements were against his penal interest because by
identifying his accomplice by name, “he was increasing the likelihood that
evidence connecting him to the shooting would be found.” (Ibid.)
      Like the declarant in Cortez, here Daniel named and implicated Elias
as an aider and abettor. In so doing, Daniel increased the likelihood that


                                        34
evidence connecting him to Annebell’s murder would be found. That risk
became a reality when the jury heard Elias’s rap lyrics incriminating Daniel.
Moreover, the challenged statements are also against Daniel’s penal interests
because they show Daniel committed the crimes with another Center Street
gang member for the gang’s benefit, supporting a gang enhancement.
Significantly, Daniel’s statements implicating Elias did not exculpate Daniel.
To the contrary, by telling the CI that Elias was unarmed, Daniel
incriminated himself as the shooter. (See People v. Almeda (2018)
19 Cal.App.5th 346, 364 [statements implicating a codefendant admissible as
declarations against interest where not exculpatory or self-serving].)
      Attempting to distinguish Cortez, supra, 63 Cal.4th 101, Elias asserts
that case involved a jointly planned shooting, whereas here, he claims the
evidence “did not show the shooting was a joint, planned event.” However,
even assuming for the sake of argument that this is a relevant distinction, as
explained post there is substantial evidence of joint planning. In the weeks
leading up to the murder, Elias twice had his girlfriend drive him to scout out
the Park in rival gang territory where the shooting occurred.
      Elias also contends that under People v. Shipe (1975) 49 Cal.App.3d
343, the trial court should have excluded Daniel’s statements. There, after
pleading guilty to a lesser offense, but before sentencing, the declarant
confessed and implicated the defendant in a murder. Those statements did
not qualify as declarations against interest because the declarant had a
strong motive to lie and the statements exculpated himself for the greater
offense. (Id. at p. 353.) Shipe is not helpful because the situation is
inapposite. Daniel did not exculpate himself by implicating Elias, and Daniel
did not have a strong motive to lie about Elias’s involvement.




                                       35
      5.     The Trial Court Correctly Denied Daniel’s Motion to Sever
      Daniel contends that the trial court should have ordered separate trials
because other “highly prejudicial” evidence was admissible only against Elias.
This includes, he asserts, photographs on Elias’s phone showing gang
affiliation, as well as statements Elias made in recorded conversations with
police and his girlfriend.
      However, this evidence was not “highly prejudicial.” It is substantially
less inflammatory than admissions Daniel himself made, including that he
“mercked a jaina.”
      Daniel also contends he “would have had a substantially greater
likelihood of prevailing on his theory of mistaken identity had he been
separately tried” because “[t]he jury was unable to separate out the prejudice
of the gang-related evidence for [Elias] . . . .”
      This argument is untenable. Daniel told the CI:
   • He was involved in a “hot one,” i.e., a murder.
   • The shooting occurred around 2:00 a.m.
   • The shooting occurred in a park.
   • He used a .22 revolver.
   • Afterwards, he threw away his clothes.
   • One of the intended victims escaped.
   • He shot Annebell because he mistook her for a male gang member.
   • He “got” Posole.
      In light of these admissions, it is inconceivable that the jury convicted
Daniel because of a carryover effect of gang-related evidence against Elias.
For the same reasons, we reject Daniel’s claim that he was prejudiced by



                                         36
evidence of Elias’s consciousness of guilt (including recorded jail phone calls
between Elias and his girlfriend).
      Additionally, the trial court instructed with CALCRIM No. 203, telling
the jury it “must separately consider the evidence as it applies to each
defendant,” and it “must decide each charge for each defendant separately.”
The court also instructed that the jury could consider Elias’s statements
made in his police interview only against Elias. Although limiting
instructions will not necessarily alleviate all prejudice, the instructions here
minimized any prejudice to Daniel from evidence solely admissible against
Elias. We presume the jury followed the instructions. (People v. Potts (2019)
6 Cal.5th 1012, 1037 (Potts).)
      Daniel further contends the trial court abused its discretion in denying
his motion to sever because in the joint trial, the court allowed Elias’s
attorney to impeach Daniel’s credibility (i.e., regarding what Daniel stated to
the CI) with Daniel’s prior felony conviction. However, even apart from
impeachment, in a hypothetical separate trial a jury would have learned that
Daniel had a prior felony conviction. In count 3, the People charged him with
being a felon in possession of a firearm. Moreover, the court sanitized this
evidence. The parties stipulated that the defendants had previously been
convicted of an unspecified felony, and the court instructed the jury to not
consider that fact for any other purpose except “in evaluating the credibility
of Daniel Ramos’s out of court statements. Do not otherwise speculate about
or discuss the nature of any other arrests or convictions.” Accordingly, there
was no prejudice from the jury learning of his prior felony conviction. Nor
has Daniel pointed to anything demonstrating that the joint trial “ ‘ “resulted




                                       37
in such gross unfairness as to amount to a due process violation.” ’ ” (Gomez,

supra, 6 Cal.5th at pp. 275-276.)12
C.    The Trial Court Did Not Abuse Its Discretion in Denying the Motion to
      Disclose the CI’s Identity
      1.     Additional Factual Background
      Before trial, defense counsel moved to disclose the CI’s identity under
section 1054.5, subdivision (b) governing discovery and the due process
clause. Counsel asserted that the CI’s identity was necessary to litigate
motions to suppress evidence.
      The People opposed the motion, asserting that the CI would not be
called as a witness, the recording of the operation “speaks for itself,” and the
CI was not a percipient witness to the shooting. The People concluded that
the CI had no “exculpatory evidence related to the crime beyond what is
contained [in] the recorded conversation which has been discovered and
transcribed . . . .” The People asserted that “the tone and content of the
conversation is readily ascertainable” by listening to the recording and
Garcia could testify about what police told the CI relevant to the operation.
      Before the jury was impaneled, the court tentatively denied the defense
motion on grounds that (1) “the [CI] has no independent knowledge of the
crime, was not a participant or a witness and only knows what Daniel told
him and has no exculpatory information either. [¶] Secondly, the credibility
of the informant is not an issue if the informant isn’t going to testify. . . . [¶]
And here the full recording has been turned over.” (Italics added.)



12    Daniel’s contention that severance was required on the grounds that
Elias’s rap music was inadmissible against Daniel under Evidence Code
section 352 is addressed, and rejected, in section II.D, post, dealing with the
rap evidence. (See fn. 22, post.)

                                         38
      Having already determined that the recorded conversation did not
violate Miranda or Massiah, and that Daniel’s confession was voluntary, the
court also stated that “information about how the ruse was designed, history
of the informant and the effect it would have on the defendant and the
information and direction given to the informant for the interview of the
defendant isn’t relevant, as there’s no Fifth or Sixth Amendment
violations . . . . [¶] [I]nformation about the body language and nonverbal
communication has little relevance as to the statements themselves. Tone
and inflection would be clear evidence of the meaning and body language and
nonverbal communication; at least in this instance would not be helpful with
the interpretation.” The court’s ruling was “subject to hearing from [Garcia]
about the mechanics of the recording.”
      Later, outside the jury’s presence, Garcia testified that the CI could not
turn the recorder on or off. The recorder was turned on before the CI entered
the cell, and remained so except during a “debrief of the CI on what’s
occurring in the cell and then turn it back on again.” Garcia explained, “One
day before the operation, we always have an operational briefing with the
requesting Agency, with those people involved, myself, the uniformed people
that are involved and the CI. That’s both a case briefing and a safety
briefing.” He further testified that this briefing lasted “at least an hour” and
they discussed “the fact pattern of the case, what occurred, who the suspects
were in the case, who the victim was, where it occurred.” “Then we moved
onto a safety brief on how the operation was going to run. We ran down in
our mind how we wanted the operation to run on the following day and then
concluded with a safety brief.” Police informed the CI of “the basic facts of
the case: date, time, what occurred.” Those briefings are not recorded
because confidential matters are discussed.


                                       39
      After Garcia’s testimony, the court confirmed its tentative ruling,
stating:
           “From the audio itself I could tell, other than the one break
           we addressed with the Detective, that it was continuous
           from when turned on throughout. . . . [¶] . . . [¶]

           “Based upon the testimony here, I do find the tape was
           continuous throughout the time in the cell . . . .

           “I would also note from my own listening to the tape that
           the tone and inflection of the CI’s voice and Daniel’s voice
           that there was nothing that in any way suggested that
           Daniel was in some way intimidated into saying what he
           did to the CI.

           “The CI’s voice was calm. Probably chosen for that. There
           was nothing to indicate that this was in some way coercion
           to force Daniel to speak. He did so of his own free will.”

      2.      Daniel’s Contentions
      Daniel contends that the trial court violated his right to present a
“complete defense” by denying the motion to disclose the CI’s identity.
Asserting that the government has a due process obligation to disclose an
informant’s identity “when it is relevant and helpful to the defense,” Daniel
contends the CI was a material witness on the following issues:
      (1) statements marked “unintelligible” in the transcript and those in
which the transcriber provided Spanish to English translation;
      (2) the CI’s physical attributes and personal demeanor;
      (3) Daniel’s nonverbal behavior;
      (4) gang jargon “that dominated the conversation”;
      (5) conversations between the CI and Garcia about the gang jargon and
strategy to obtain a confession;
      (6) the CI’s observations of police conduct when “making coercive
statements and presenting the fake indictment”;

                                         40
      (7) payment to the CI in exchange for extracting Daniel’s confession
and how that might have affected the operation and his testimony; and
      (8) confusion over whether Daniel said that the victim was gay.
      3.    Legal Principles
      Evidence Code section 1041 grants the government a privilege not to
disclose the identity of a confidential informant when “the necessity for
preserving the confidentiality of [the informer’s] identity outweighs the
necessity for disclosure in the interest of justice.” (Evid. Code, § 1041,
subd. (a)(2).) When this privilege is invoked, the state’s interest in preserving
confidentiality must be balanced against the defendant’s right to due process
and a fair trial. (People v. Lee (1985) 164 Cal.App.3d 830, 835.) That balance
hinges on whether the informant has knowledge of facts that would tend to
exculpate the defendant. (People v. Bradley (2017) 7 Cal.App.5th 607, 621-

622 (Bradley).)13 The defendant bears the burden of adducing “ ‘some’
evidence” on this issue. (Davis v. Superior Court (2010) 186 Cal.App.4th
1272, 1276 (Davis).) The defendant’s showing “must rise above the level of
sheer or unreasonable speculation and reach at least the low plateau of

reasonable possibility.” (Ibid.)14



13    In his reply brief, Daniel contends that analyzing the issue under
Evidence Code section 1041 is improper because the trial court did not rely on
that statute in denying the motion. However, in the trial court, the People
cited Evidence Code section 1041 in opposing Daniel’s motion. Although in
ruling from the bench the court did not cite that statute, its analysis—and
especially the finding that the CI had no exculpatory evidence to offer—
tracks the relevant statutory criteria.

14    In reply, Daniel also asserts that Evidence Code section 1041 only
applies where information is furnished in confidence by the informer to law
enforcement. He further contends that an informer is someone who

                                       41
      We review the trial court’s ruling denying the motion to discover the
informant’s identity for abuse of discretion. (Davis, supra, 186 Cal.App.4th
at p. 1277.) There is no abuse of discretion in denying the motion where
“ ‘the record demonstrates, based on a sufficiently searching inquiry, that the
informant could not have provided any evidence that, to a reasonable
possibility, might have exonerated defendant.’ ” (Bradley, supra, 7
Cal.App.5th at p. 620.)
      4.    No Abuse of Discretion
      The trial court did not abuse its discretion in denying the motion to
disclose the CI’s identity. There was no evidence that the CI could offer any
relevant information not contained in the recording itself. Moreover,
evidence supporting the defense theory that the CI intimidated Daniel, if
any, could be (and was) elicited from Garcia. He testified that the CI was
taller and heavier than Daniel. Defense counsel did not ask any follow-up
questions. In denying the motion, the court stated that even without this
testimony, the court assumed that the CI was larger than Daniel.
      Daniel never demonstrated a reasonable possibility that the CI could
provide exculpatory testimony. Even when given the opportunity to cross-
examine Garcia about the CI’s physical stature and events during the

“ ‘confidentially discloses a violation of law.’ ” Daniel asserts the CI was not
an “informer” and the information, because played in court, could not have
been “ ‘furnished in confidence.’ ”
       This argument misunderstands the purpose of Evidence Code
section 1041. “The confidentiality of which [Evidence Code] section 1041
speaks is the public interest in the confidentiality of the informant’s identity
for purposes of effective law enforcement.” (People v. Otte (1989) 214
Cal.App.3d 1522, 1531.) It “does not refer to the information communicated,
unless the contents would disclose or tend to disclose the identity of the
informant.” (Ibid.) In this case, the informant’s identity is the confidential
information about which the People could assert the privilege.

                                       42
41 minutes when Garcia was in the cell, Daniel adduced no evidence that his
statements were the product of intimidation or somehow taken out of context.
      Daniel argues that the CI was a material witness regarding the
circumstances of his confession, and that the CI had information no one else
could know. However, the fundamental error in Daniel’s argument—which
defeated his claim in the trial court and defeats it again here—is that he did
not make even a low “some evidence” showing that this was the case. There
is nothing even suggesting that Daniel was, or even professed to be
intimidated. Our independent listening to the recording shows that the
conversation between Daniel and the CI was at all times casual, even
friendly—two gang members facing a common adversary and similar charges.
There is no evidence that the recording is incomplete or defectively recorded.
“The mere assertion that [an] informant is a material witness on [the] issue
[of guilt], without any plausible support therefor” is insufficient. (People v.
Fried (1989) 214 Cal.App.3d 1309, 1315.)
      In asserting that the court erred in denying his motion to disclose the
CI’s identity, Daniel primarily relies on Crane v. Kentucky (1986) 476 U.S.
683, which held that a defendant was constitutionally entitled to introduce
testimony about the physical and psychological environment in which he
confessed to show his confession was not credible. However, the facts in
Crane are substantially different from those here. The confession elicited in
that case was not the work of a confidential informant, nor does the opinion
indicate that the confession was recorded. Thus, in Crane the only source of
evidence about the nature and circumstances of the interrogation was from
the participants. Moreover, unlike Daniel’s case, the defendant in Crane
made an offer of proof that police officers would testify “about the size and
other physical characteristics of the interrogation room, the length of the


                                       43
interview, and various other details about the taking of the confession.” (Id.
at p. 686.) In contrast here, the entire conversation was recorded and Garcia
testified about the physical characteristics of the room and other details
about the confession. Nothing in the record shows that the CI would have
any additional relevant testimony on these issues.
      Citing People v. Lanfrey (1988) 204 Cal.App.3d 491, Daniel also
contends, “ ‘No one knows what the undisclosed informer, if produced, might
testify. He might contradict or persuasively explain away the prosecution’s
evidence.’ ” However, Lanfrey undercuts Daniel’s argument. There, the
appellate court affirmed an order denying a motion to disclose a confidential
informant’s identity because “there was no reasonable possibility that the
informer could give evidence on the issue of guilt which might result in [the
defendant’s] exoneration.” (Id. at p. 503.) Similarly here, the trial court did
not abuse its discretion. The court found “there was nothing to suggest in
any way [the CI] was in any way intimidating in his actions at all” and
Daniel spoke “of his own free will.”
D.    The Trial Court Did Not Abuse Its Discretion in Admitting Evidence of
      Elias’s Rap
      1.    Background
      Police discovered recordings of Elias performing rap on his smartphone
and on YouTube. Generally, the rap refers to Center Street gang culture and
criminal activity. Before trial, Elias moved to exclude the rap “on hearsay

and [Evidence Code section] 352 grounds.”15


15     Evidence Code section 352 provides: “The court in its discretion may
exclude evidence if its probative value is substantially outweighed by the
probability that its admission will (a) necessitate undue consumption of time
or (b) create substantial danger of undue prejudice, of confusing the issues, or
of misleading the jury.”

                                       44
      Outside the jury’s presence, the court conducted a hearing to address
these points. The trial court ruled that the videos were admissible against
Elias under the hearsay exception for a party admission and were relevant to
show his gang affiliation, premeditation, and intent. The court also noted
there was a similarity between events described in one of the songs, “Blue,
Friday Summer Night,” and the charged offenses.
      The trial court also ruled the rap was admissible under the hearsay
exception for a declaration against interest because (1) the lyrics could
subject Elias to criminal liability for participating in a criminal street gang
under section 186.22; and (2) Elias was on probation with “gang conditions”
and three of the rap videos either occurred or were posted after the court
imposed those terms. The court found the videos were trustworthy because
they were performed with no coercion, published on YouTube, did not shift
blame to others, and were made prior to the charged crimes.
      Nicholas Olsen, the People’s gang expert, testified that rap lyrics
identify the monikers of gang members and the individual performing the
rap, their association with that gang, and depict the gang’s territory. Only a
gang member would make reference to such things in a rap video. He also
testified that the gang rapper uses rap as a diary of gang events.
      The rap was played for the jurors, who were also given transcripts of

the lyrics.16 For example, the jury heard these lyrics in “Blue, This One’s for
My Homies”:
         “This one’s for my homies, this one’s for my homies. . . . [¶]
         New track, new estilo [style], new whip, new bitch, new
         strap, same hood, same homies, same nut, same rivals
         getting hit, can’t stop ‘cause I won’t—won’t stop ‘cause I

16    The quotes that follow are verbatim from those transcripts, which
contain inconsistent and incorrect spellings and punctuation.

                                       45
         can’t (stop), I am the mother fucken man when it comes to
         this. And I am a mother fucker G when it comes to
         that. . . . [Y]a know how we rolling, patrollin’ . . . .17
         [¶] . . . [¶]

         “I’ll make your bitch wet every time she hears my voice, it’s
         alright though let it be. I have her screaming out three
         letters in my bed, CST. . . . Kieto’s my brother so if you
         hurt him I hurt you . . . . I’m a phone call away if it’s time
         to ride. Let’s ride.

         “. . . Yeah, in loving memory of Javier Luna, also known as
         Crooks. Yeah. C’s up baby.”18

      In “Blue, That’s How We Do It,” the jury heard Elias sing:
         “. . . I’m strapped now in the neighborhood so you better
         bow down . . . . I’m the first one to clack. . . . I swear I own
         my own glock and keep that shit G. I never hesitate when
         it’s time to fuckin’ squeeze. . . . Oceanside cops (fuck ‘em)
         so you know it don’t stop . . . . Shout out to Kieto, . . . really
         got enemies on the run doin’t it for fun caught you on the
         run doin’ it for fun, doin’ it for fun, got you on the run just
         doin’ it for fun motherfucker fucker. [¶] . . . Let’s go to the
         other side where all the fools they hidin’ where the fuck you
         at?”19


17     Olsen testified that “whip” is a car, “strap” is a gun, and “same rivals
getting hit” means rival gangs getting murdered and assaulted. When a gang
member says “they’re a G,” that means they are a gangster. Gang members
“rolling and patrolling” means they are in a vehicle trying to find rival gang
members to assault.

18    “CST” is Center Street. “To ride” is to find rival gang members and
assault them. Javier Luna was stabbed to death by Posole gang members.
“C’s up” is the gang’s sign.

19     To “clack” is to shoot. To “squeeze” means to pull the trigger. “Getting
enemies on the run” means assaulting rival gang members and causing them
to flee. The “other side” refers to Posole territory.

                                        46
      In “Blue, Friday Summer Night,” the jury heard:
           “In the land of panocheros so I crack them on [sight]. I
           gotta let ‘em know who the fuck runs the city . . . . [¶]
           . . . Still in the club holding guns not giving a fuck. In the
           hood, always trying to function. Give two fucks even
           though your name was on the gang injunction.”20

      2.       Defendants’ Contentions
      Daniel contends the trial court abused its discretion in admitting the
rap as declarations against Elias’s penal interest. He asserts that the songs
could not have subjected Elias to “criminal liability for Annebell’s murder
because they were made several months before the crime occurred.” He also
contends that two of the five songs were recorded in 2015, and thus could not
have subjected Elias to prosecution for violating gang related probation
conditions that were not imposed until 2016. Daniel further asserts there is
no evidence showing when the videos were made or lyrics written and,
therefore, the songs were inadmissible.
      In related arguments directed to lack of trustworthiness, Daniel argues
that the trial court “failed to consider Elias’s motivation in making the songs,
including fame, bragging, and puffery, and that he had reasons to
exaggerate.” Daniel further contends the rap is simply Elias “exercising his
First Amendment right to artistic expression.” Echoing that argument, Elias
asserts that lyrics do not “always” reflect the author’s true state of mind.
      Defendants also contend the trial court abused its discretion in
determining that the rap was not unduly prejudicial under Evidence Code
section 352.



20   “Panocheros” is a derogatory term for Posole gang members. To “crack
them on sight” means to shoot them on sight.

                                         47
      3.    No Abuse of Discretion in Determining Elias’s Rap Are
            Declarations Against Elias’s Penal Interest
      We review the trial court’s decision to admit evidence under Evidence
Code section 1230 for abuse of discretion. (Grimes, supra, 1 Cal.5th at
p. 711.) The decision “ ‘ “ ‘will not be disturbed except on a showing the trial
court exercised its discretion in an arbitrary, capricious, or patently absurd
manner that resulted in a manifest miscarriage of justice.’ ” ’ ” (People v.
McCurdy (2014) 59 Cal.4th 1063, 1108.)
      As a threshold issue, we reject Elias’s contention that it is “not even
certain” that he wrote the lyrics. The applicable standard does not require
authentication to a certainty. Moreover, outside the jury’s presence the court
conducted a hearing where the People authenticated the rap as Elias’s. In
allowing the evidence, the court stated that the jury would make the ultimate
determination. Defendants were free to argue that Elias did not write and
did not perform the rap. In closing arguments, neither defense counsel did
so.
      To the contrary, Elias’s lawyer effectively conceded Elias’s authorship,
arguing, “They didn’t find the firearm that [Elias] raps about in his tracks
when he says: I own my own Glock.” Later, counsel similarly stated, “I’d
submit to you that what we’re essentially listening to in Mr. Elias Ramos’
music, whether you like it or not or you find the lyrics distasteful or not, is
essentially kind of a representation of the things in his world . . . .” (Italics
added.)
      Turning to the hearsay exception, Daniel contends the songs were not
against Elias’s penal interest because they only show that Elias was in a
gang, and “ ‘[m]ere active and knowing participation in a criminal street gang
is not a crime.’ ” Daniel asserts there was “no evidence” that the rap referred

                                        48
to actual crimes and “merely rapping about Center Street and its members
did not subject [Elias] to criminal liability under section 186.22.”
      Section 186.22, subdivision (a) creates a substantive offense for
“ ‘[1] [a]ny person who actively participates in any criminal street gang
[2] with knowledge that its members engage in or have engaged in a pattern
of criminal gang activity, and [3] who willfully promotes, furthers, or assists

in any felonious criminal conduct by members of that gang . . . .’ ”21 (People
v. Rodriguez (2012) 55 Cal.4th 1125, 1130.) Elias’s rap is against Elias’s
penal interest because in those songs Elias admits each of these elements:
      (1) Active participation: Elias raps that he is “[r]ollin’ with the older
homies . . . Kieto’s my brother so if you hurt him I hurt you . . . I’m a phone
call away if it’s time to ride. Let’s ride.” He also sings that he doesn’t
“hesitate to squeeze [i.e., shoot].” He then sings, “Center Street on my neck
so you know I did it”—Elias actually has “Center Street” tattooed on his neck;
      (2) Knowledge that its members engage in a pattern of criminal activity:
Elias raps, “It’s Center Street gang comin’ at you with the sickest, the realest
about to kill it . . . that’s how we do it motherfuckers . . . aiming for the dome
so you can fuckin’ die slow and you know how we do it up in Center Street
fool”; and
      (3) Willfully promotes, furthers, or assists in the gang’s felonious
conduct: Elias sings, “And when you hit my mother fucken bridge be

21     Section 186.22, subdivision (a) currently provides: “A person who
actively participates in a criminal street gang with knowledge that its
members engage in, or have engaged in, a pattern of criminal gang activity,
and who willfully promotes, furthers, or assists in felonious criminal conduct
by members of that gang, shall be punished by imprisonment in a county jail
for a period not to exceed one year, or by imprisonment in the state prison for
16 months, or two or three years.” Daniel and Elias were not charged with a
violation of section 186.22, subdivision (a).

                                        49
strapped ‘cause my homies will aim right at you, fuck around and they might
just snatch you.” “He asked me ‘if my pistol packin’ I told him ‘hell yeah
dawg’ and he just started laughing (ha). Just in case a motherfucker wanna
act up we do ‘em up real quick thought you knew what’s up.”
      The trial court correctly ruled that these statements “could subject
Elias to criminal liability for participation in a criminal street gang under
[section] 186.22 [subdivision] (a).” “ ‘ “To be against penal interest . . . the
statement need not be made to persons who are likely to use it against the
declarant in court proceedings. Declarations against penal interest are
received notwithstanding that they were spoken in confidence in the
expectation they would not be repeated to the authorities. [Citations.]
Indeed, that makes such declarations more trustworthy.” ’ ” (People v.
Masters (2016) 62 Cal.4th 1019, 1056.) Moreover, the songs not only helped
establish that Elias was Blue of the Center Street gang, but also that with
Daniel (Kieto), he went looking to assault Posole gang members.
      Additionally, even assuming that Elias wrote these lyrics before the
charged offenses, lines such as: (1) “I’m the first one to clack. . . . I swear I
own my own glock and keep that shit G. I never hesitate when it’s time to
fuckin’ squeeze”; and (2) “In the land of panocheros so I crack them on sight.
I gotta let ‘em know who the fuck runs the city . . . .” show intent and motive
to find and shoot Posole gang members in Posole territory.
      Moreover, there are similarities between the instant crimes and events
described in the rap. In “Blue, Now You Know,” Elias raps that he makes
rivals “run and hide[,] do or die.” Annebell hid; Julye ran for his life. In
“Blue, That’s How We Do It,” Elias raps that Center Street is “aiming for the
dome [head] so you can fuckin’ die slow.” Annebell died when the bullet
severed her spinal cord and blood accumulated at the base of her skull.


                                        50
      People v. Zepeda (2008) 167 Cal.App.4th 25 (Zepeda) further supports
the trial court’s ruling. In Zepeda, the defendant shot a rival gang member
and killed the rival’s son. (Id. at p. 28.) The trial court allowed into evidence
this rap written by the defendant: “[G]uard your house and load the gate
mother fucker I’m about to retaliate, creepin’ up in your window, puttin’ a
slug into your face, slippin’ and sliding outta the scene so bad I don’t catch a
case . . . .” (Id. at p. 33.) On appeal, the defendant argued the evidence was
inadmissible because the lyrics were “works of fiction presuming to be art.”
(Id. at p. 34.) Rejecting that argument, the court held the lyrics showed
motive and intent to kill rivals, even if the lyrics predated the charged
offenses. (Id. at p. 35.)
      Of course, in many other contexts, song lyrics do not reflect their
author’s true state of mind. Neil Young did not shoot his girlfriend, although
he sang that he did in “Down by the River.” And Johnny Cash did not kill a
man in Reno just to watch him die, even though he sang that he did in
“Folsom Prison Blues.” However, the significant distinction between lyrics
such as these and Elias’s rap is that the “street gang rap artist” creates rap
as a “diary of themselves.” Accordingly, Elias’s rap may reasonably be
understood as evidence of his state of mind, his motives and intentions, and
his loyalty to Center Street in furthering its criminal gang activities.
(Zepeda, supra, 167 Cal.App.4th at p. 35 [expert testified that gangs
communicate through music; held: rap lyrics admissible].) “If Johnny Cash
had ever been charged with murdering a man in Reno, the prosecution would
have likely been able to introduce Cash’s lyrics as evidence that the murder
was premeditated.” (United States v. Carpenter (E.D.N.Y. 2019)
372 F.Supp.3d 74, 78-79.) Similarly here, charged with hunting Posole gang
members to kill in Posole territory, Elias’s lyrics, (1) “Let’s go to the other


                                        51
side where all the fools they hidin’ where the fuck you at?”, (2) “In the land of
panocheros so I crack them on sight,” and similar statements are admissible
declarations against his penal interest. “Artistic work that refers to a specific
act or motive that can be tied back to the alleged crime can be highly
probative evidence.” (Id. at p. 79.)
      Nevertheless, Daniel asserts that even if admissible against Elias, the
rap was inadmissible against Daniel because “Daniel did not write the lyrics,
perform in the videos, or post the videos to YouTube.” However, Elias’s raps
refer to Daniel (Kieto) as his “brother” who, in committing gang crime, is
“right beside me.” (Italics added.) In a recorded jail conversation, Julye told
JoJo that Daniel and Elias were “side by side” when the shooting started.
The trial court did not abuse its discretion in ruling that the evidence was
admissible against Daniel to show identity stemming from his association

with Elias as depicted in the rap.22
      4.    The Trial Court Did Not Abuse Its Discretion in Determining the
            Rap Lyrics were Trustworthy
      “ ‘In determining whether a statement is truly against interest within
the meaning of Evidence Code section 1230, and hence is sufficiently
trustworthy to be admissible, the court may take into account not just the
words but the circumstances under which they were uttered, the possible

22     Daniel makes these same arguments in also asserting that the court
erred in denying his motion to sever. Moreover, as explained post, we reject
the argument that the rap was inadmissible under Evidence Code
section 352. Accordingly, Daniel’s arguments for severance on that ground
fail. (People v. Greenberger (1997) 58 Cal.App.4th 298, 334 [“a declaration
against interest may be admitted in a joint trial so long as the statement
satisfies the statutory definition and otherwise satisfies the constitutional
requirement of trustworthiness”]; see also People v. O’Malley (2016)
62 Cal.4th 944, 968 [“significant cross-admissible evidence” justified the trial
court’s refusal to sever].)

                                       52
motivation of the declarant, and the declarant’s relationship to the
defendant.’ ” (Grimes, supra, 1 Cal.5th at p. 711.) “ ‘There is no litmus test
for the determination of whether a statement is trustworthy and falls within
the declaration against interest exception. The trial court must look to the
totality of the circumstances in which the statement was made, whether the
declarant spoke from personal knowledge, the possible motivation of the
declarant, what was actually said by the declarant and anything else
relevant to the inquiry.’ ” (Arauz, supra, 210 Cal.App.4th at p. 1400.)
      Contrary to Daniel’s contention, the trial court did not abuse its
discretion in determining the rap evidence was trustworthy. The “ ‘most
reliable circumstance is one in which the [statements] occur[ ] between
friends in a noncoercive setting that fosters uninhibited disclosures.’ ”
(People v. Tran (2013) 215 Cal.App.4th 1207, 1217.) Elias’s rap was
performed “in an informal setting with no coercion of any type.”
      Daniel also contends the rap is not trustworthy because it is mostly
bragging and exaggeration. However, the trial court could reasonably
conclude otherwise. Olsen testified that unlike commercial rap music, gang
rap is not fictional storytelling. Moreover, it is unlikely that Elias was
merely boasting because gangs will discipline a member claiming credit for
gang crime committed by another.
      Daniel’s argument that the rap is an exercise in “First Amendment
right to artistic expression” also fails. Although the First Amendment limits
the government’s ability to regulate the content of speech, it “does not
prohibit the evidentiary use of speech to establish the elements of a crime or
to prove motive or intent.” (Wisconsin v. Mitchell (1993) 508 U.S. 476, 489.)




                                       53
      5.    The Trial Court Did Not Abuse Its Discretion in Applying
            Evidence Code Section 352 and in Determining the Rap
            Was Not Improper Character Evidence
      Before trial, the defense offered to stipulate that Center Street is a
criminal street gang that engages in criminal activity, including predicate
offenses required for the allegations under section 186.22, subdivisions (b)(1)
and (b)(5). In light of this proposed stipulation, the defense asked the court
to exclude testimony from the People’s gang expert as involving “an undue
consumption of time.” Counsel also sought to limit the gang expert’s
testimony on “ultimate opinion[s]” and to exclude “evidence that the shooting
constituted gang-related conduct” on the grounds it was “far too
insubstantial . . . to be presented to a jury” and was “extremely prejudicial.”
      Additionally, invoking Evidence Code section 352, Daniel’s attorney
moved to exclude “gang predicates, evidence of field interviews, and other
extraneous gang evidence.” At a pretrial hearing, Daniel’s attorney stated,
“There’s really not going to be any dispute that Center Street is a criminal
street gang . . . . [¶] And at least from Daniel’s perspective at this point, it’s
not going to be in dispute that Daniel was a member of this gang. . . . [¶] . . .
[¶] We need to do a full [Evidence Code section] 352 analysis even if the
District Attorney is not willing to stipulate on a piece of paper.”
      The trial court denied the motion to exclude the gang expert’s
testimony, noting that the People agreed that the expert would not opine
regarding Daniel’s and Elias’s “subjective specific intent or knowledge” nor
“relate case specific hearsay.” The court ruled that the gang expert could
testify about gang signs, symbols, territory, operations, primary activities,
and pattern of criminal conduct—plus opinions “based upon case specific facts
that have been independently established by competent evidence.” The court

                                        54
noted that the rap was prejudicial only because it was so probative on motive,
intent, and identity, and “not because of some . . . extraneous factors one
would look at when they’re doing a[n Evidence Code section] 352 analysis,
which the Court has looked at.”
      Daniel contends the trial court abused its discretion in making these
rulings because, “There is no evidence Daniel wrote the lyrics, performed in
the videos, downloaded [sic] them onto YouTube, or provided the background
music.” He argues that the evidence would evoke an “emotional bias” while
having “no relevance to whether he was the shooter.” He further contends
that he is “not responsible for what Elias had on his cellphone and social
media accounts” and “[t]he jury should have been instructed they could not
use this inflammatory evidence” against him. Elias argues that the rap
evidence was inadmissible character evidence because “[i]ts only relevance
was to show he was the type of person likely to have been the second
suspect.”
      “Gang evidence is admissible if it is logically relevant to some material
issue in the case other than character evidence, is not more prejudicial than
probative, and is not cumulative. [Citations.] . . . [¶] However, gang
evidence is inadmissible if introduced only to ‘show a defendant’s criminal
disposition or bad character as a means of creating an inference the
defendant committed the charged offense. [Citations.]’ [Citations.] . . . Even
if gang evidence is relevant, it may have a highly inflammatory impact on the
jury. Thus, ‘trial courts should carefully scrutinize such evidence before
admitting it.’ ” (People v. Avitia (2005) 127 Cal.App.4th 185, 192.)
      Under Evidence Code section 352, a court may exclude evidence where
its probative value is substantially outweighed by the probability that its
admission would create substantial danger of undue prejudice, of confusing


                                       55
the issues, or of misleading the jury. (People v. Cole (2004) 33 Cal.4th 1158,
1195.) “ ‘ “Prejudice,” as used in Evidence Code section 352, is not
synonymous with “damaging.” [Citation.] Rather, it refers to evidence that
uniquely tends to evoke an emotional bias against the defendant as an
individual, and has little to do with the legal issues raised in the trial.’ ”
(People v. Miles (2020) 9 Cal.5th 513, 587.) “ ‘ “We will not disturb a trial
court’s exercise of discretion under Evidence Code section 352 ‘ “except on a
showing that the court exercised its discretion in an arbitrary, capricious or
patently absurd manner that resulted in a manifest miscarriage of
justice.” ’ ” ’ ” (Miles, at pp. 587-588, italics omitted.)
      The trial court did not abuse its discretion in allowing the rap evidence.
Intent and identity were at issue, and the rap evidences that Daniel and
Elias were active Center Street gang members, that each had a motive and
intent to kill Posole gang members (or Annebell, who appeared to be one),
and that each defendant committed the crimes for the gang’s benefit.
      We agree with Daniel that jurors would find the gang culture and
conduct described in the rap to be reprehensible and depraved. But that
lifestyle was a central issue in this case because the offenses were alleged to
be gang related. That probative evidence reflects negatively on a defendant
is not grounds for its exclusion under Evidence Code section 352. The
prejudice with which that statute is concerned is that which causes a jury to
prejudge a party based on extraneous factors rather than relevant and
probative evidence. (People v. Tran (2011) 51 Cal.4th 1040, 1048.) The songs
challenged here were much less inflammatory than the murder itself—
shooting an unarmed teen hiding in a jungle gym at a public park. The trial
court could reasonably conclude that the rap “did not rise to the level of
evoking an emotional bias against [either] defendant as an individual apart


                                          56
from what the facts proved.” (Zepeda, supra, 167 Cal.App.4th at p. 35
[rejecting a claim of Evidence Code section 352 error in the introduction of
rap lyrics in a gang murder case].)
      People v. Coneal (2019) 41 Cal.App.5th 951, cited by defendants, is
materially distinguishable. There, the trial court erred by admitting rap
videos because the evidence was cumulative and offered to show criminal
disposition. (Id. at pp. 965-970.) Moreover, there was no evidence that the
lyrics depicted actual events the defendant or his gang “committed or
intended to commit.” (Id. at pp. 969-970.) Because the rap evidence had
little probative value, the prosecution in Coneal proffered the evidence to
prove that defendant “ ‘embraced the gang lifestyle’ ” and was a violent gang
member. As such, the People “skirt[ed] dangerously close to advocating the
use of the videos as evidence of [the defendant’s] violent character.” (Id. at
p. 971.)
      Unlike Coneal, here the rap was not cumulative and as explained ante,
the lyrics are probative of Daniel’s and Elias’s motive and intent to kill Posole
gang members at the Park. Moreover, unlike Coneal, here the prosecutor did
not impermissibly offer the evidence to show the defendants had violent
dispositions—rather, the prosecutor (and the court) explicitly stated the
evidence was being admitted to show “motive, intent and premeditation.”
      6.    The Trial Court Did Not Abuse Its Discretion in Allowing Expert
            Testimony on the Meaning of Gang Jargon in Rap Lyrics
      Olsen translated the rap’s gang jargon into everyday English. (See
fns. 17-20, ante.) He also testified that when a Center Street member speaks
of going “to the other side where all the fools, they hiding,” it means going to
Posole territory.
      Citing Evidence Code section 801, subdivision (a), Daniel contends
Olsen’s testimony was improper because the lyrics were “not ‘sufficiently

                                       57
beyond common experience’ to require [the expert’s] interpretation.” In
related arguments, Daniel also contends that Olsen’s testimony about the rap
“was prejudicial and cumulative to the other detectives’ testimony.”
      “ ‘Expert opinion testimony is admissible only if it is “[r]elated to a
subject that is sufficiently beyond common experience that the opinion of an
expert would assist the trier of fact.” ’ [Citations.] ‘When expert opinion is
offered, much must be left to the trial court’s discretion.’ [Citation.] The trial
court has broad discretion in deciding whether to admit or exclude expert
testimony [citation], and its decision as to whether expert testimony meets
the standard for admissibility is subject to review for abuse of discretion.”
(People v. McDowell (2012) 54 Cal.4th 395, 425-426.)
      Daniel’s arguments are untenable for at least two reasons. First, the
trial court did not abuse its discretion in determining that Olsen was
qualified to opine on the meaning of gang jargon. Olsen had four years’
experience investigating gang crimes. He had particular expertise with the
Center Street gang, having contacted its members for the past 11 years.
      Second, the trial court did not abuse its discretion in concluding that
expert testimony on these matters was appropriate. “In determining the
admissibility of expert testimony, ‘the pertinent question is whether, even if
jurors have some knowledge of the subject matter, expert opinion testimony
would assist the jury.’ ” (People v. Lindberg (2008) 45 Cal.4th 1, 45.) Courts
have repeatedly held that the elements of gang culture, including the slang
they use, are beyond the ken of most jurors and thus an appropriate topic for
expert testimony. (Id. at pp. 46-47 [white supremacist terminology]; People v.
Champion (1995) 9 Cal.4th 879, 924 & fn. 15 [expert translated gang terms],
overruled on other grounds in People v. Combs (2004) 34 Cal.4th 821, 860.)




                                       58
E.    The Trial Court Did Not Abuse Its Discretion in Admitting Gang
      Evidence Apart from Rap
      Citing People v. Albarran (2007) 149 Cal.App.4th 214 (Albarran),
Daniel contends the trial court should have “limited the gang testimony” and
precluded police detectives from testifying about “the Mexican Mafia,” Elias’s
Center Street tattoo, photographs of Elias with fellow gang members, a
photograph of a person alleged to be Elias with a revolver in his waistband,
and a trial exhibit (exhibit 30), which Daniel’s brief describes as “a
photograph of an insect on top of a nude female with a caption stating, ‘How
girls feel when they fuck a nigga from the Eastside.’ ” Daniel contends this
“unduly prejudicial” evidence “had no relevance.”
      However, references to the Mexican Mafia were not inflammatory. The
gang expert testified that there are severe repercussions for “street-level
Hispanic gang members” if they disobey “rules outlined by Mexican Mafia.”
There was no evidence or suggestion that defendants were members of the
Mexican Mafia. Elias’s gang tattoo, photographs with other gang members,
and photograph with a revolver are relevant to motive and intent. Although
we are troubled by Daniel’s characterization of exhibit 30, he does not cite to
any portion of the reporter’s transcript where that exhibit was discussed by a
witness or published to the jury. Our independent review of the record shows
that references to exhibit 30 were sanitized to avoid any undue prejudice.
Olsen testified that the reference to “Eastside” was another way of referring
to Posole. The derogatory photograph was relevant to show the extent of the
gang rivalry. On cross-examination, Olsen testified that this type of “slander
or propaganda” is common in gang subculture—thus further ameliorating
any undue prejudice.



                                       59
      Moreover, Daniel’s reliance on Albarran is misplaced. In Albarran,
supra, 149 Cal.App.4th 214, two men shot at a house during a party. A
witness who had been within 10 feet of both gunmen did not identify
Albarran. He testified he knew Albarran from school and would have
recognized him if he had been one of the shooters. (Id. at pp. 217-219 &
fn. 1.) Nevertheless, the trial court permitted the prosecutor to introduce “a
panoply of incriminating gang evidence” against Albarran. One deputy
testified to Albarran’s gang membership, his gang tattoos (including a
Mexican Mafia tattoo), the prevalence of graffiti for Albarran’s gang around
his home, the identities and arrests of other members of Albarran’s gang, and
the crimes that gang committed. The deputy also testified that the resident
of the house belonged to a different gang. The deputy opined that the
shooting was gang-related and intended to benefit Albarran’s gang, which
was engaged in an active gang war. (Id. at pp. 220-221, 227.)
      The Court of Appeal concluded that it was error to admit the gang
evidence because it was irrelevant, cumulative, and presented a substantial
risk of undue prejudice, noting further that the “paramount function of this
evidence was to show [the defendant’s] criminal disposition.” (Albarran,
supra, 149 Cal.App.4th at p. 228.) The outcome in Albarran was compelled
by the complete absence of evidence that the crimes were gang-related or that
the defendant had a gang motive. (Id. at pp. 217, 222, 227.) Daniel and
Elias’s case is very different. The gang motive is plain. Moreover, in
Albarran other people essentially portrayed the defendant as a bad and
dangerous person, based in part on the behavior of those with whom he
associated. In contrast here, Elias freely rapped about his gang affiliation
and crimes, Daniel confessed to killing Annebell with a .22-caliber revolver,
and there was expert testimony of gang affiliation.


                                      60
F.    The Trial Court Did Not Err in Allowing Evidence Of Six Predicate
      Offenses
      1.        Background
      The jury found that Daniel and Elias committed murder and attempted
murder for the benefit of or in association with a criminal street gang within
the meaning of section 186.22, subdivision (b). At the time of trial, the
statute stated, “A criminal street gang is any ongoing association that has as
one of its primary activities the commission of certain criminal offenses and
engages through its members in a ‘pattern of criminal gang activity.’
[Citations.] A pattern of criminal gang activity is ‘the commission of,
attempted commission of, conspiracy to commit, or solicitation of, sustained
juvenile petition for, or conviction of two or more’ specified criminal offenses
within a certain time frame, ‘on separate occasions, or by two or more
persons’ . . . .” (Italics added.) (People v. Tran, supra, 51 Cal.4th at p. 1044.)
The “two or more” specified criminal offenses are commonly referred to as
“predicate offenses.” (People v. Gardeley (1996) 14 Cal.4th 605, 610,
disapproved on other grounds in People v. Sanchez (2016) 63 Cal.4th 665,
686, fn. 13.)
      Before trial, the defense moved to exclude evidence of predicate
offenses under Evidence Code section 352. Daniel’s attorney offered to
stipulate that Daniel is a Center Street gang member “and the predicates for
that.” Elias’s attorney also expressed a willingness to stipulate “to some of
the facts and predicates.”
      However, the People declined the offer and instead moved to admit six
predicates, one of which was Elias’s prior conviction for unlawfully possessing
a firearm. Citing People v. Rivas (2013) 214 Cal.App.4th 1410 (Rivas) and
People v. Hill (2011) 191 Cal.App.4th 1104 (Hill), the prosecutor stated, “Case

                                        61
law favors the admission of multiple predicates in gang cases where [section]
186.22 is alleged.”
      To “minimize” undue prejudice, the prosecutor told the court that his
witness would not recite the underlying facts of the predicates “in gross detail
other than what is reflected in the certified record of conviction.” The
prosecutor stated that he would only ask, “[O]n this date and time, was this
individual convicted of this offense? Yes. That person a gang member based
on your training and experience? Yes. Number one is done. Then the same
thing with number two, three, four through six and—and that’s it.”
      Objecting, Elias’s attorney argued, “there’s several predicate offenses
that can be chosen from,” making it unnecessarily prejudicial to include
Elias’s conviction for unlawfully possessing a firearm. Elias’s attorney
further argued, “I think [six] exceeds what’s required by the statute. It
continues the prejudicial effect and certainly would not be necessary.”
Elaborating on the argument, Daniel’s attorney argued:
         “[W]hen we have a gang case, not only a gang case but a
         gang murder case with the kinds of content that the
         District Attorney wishes to put forth, then . . . the
         prejudicial effect of all of these things coming in, when it is
         not a fact that is going to be in dispute. [¶] . . . [¶]

         “There’s really not going to be any dispute that Center
         Street is a criminal street gang or that Varrios Posole Locos
         is a criminal street gang.

         “And at least from Daniel’s perspective at this point, it’s not
         going to be in dispute that Daniel was a member of this
         gang.

         “So to continue to allow the District Attorney to put, as he
         said, the full strength of their case, it’s obvious from the
         prosecution perspective why he wants to bring all this in,
         because the more a jury . . . hear[s] the bad things that
         these gangs do, having nothing to do with the individual

                                       62
         facts of this case, is going to inexorably prejudice them
         against whoever is sitting here on a case that really comes
         down to ID, not whether it was for the benefit of the gang,
         not whether the gang is an actual gang.”

      After requesting and reviewing supplemental briefs, the trial court
noted that the defense stipulation being offered “is only to certain elements of
the [section] 186.22 charge” and “not the entire allegation.” For example, the
defense had not offered to stipulate that each defendant “intended to assist,
further or promote criminal conduct by gang members; nor the nature of a
gang’s primary crimes and the pattern and activity.” Accordingly, the court
ruled, the “predicate offenses” remained “highly relevant.” Additionally, the
court ruled that the People could not be compelled to accept a stipulation if
the effect would be to deprive the State’s case of its forcefulness, and “that’s

what would occur here.”23
      Further, “even apart from the gang allegations” relating to the
enhancement, the court noted that the alleged “motive for the murder and
attempted murder is that they were gang motivated, and so the actual
evidence concerning the Center Street gang is very probative of the motive,”
which in turn is relevant in establishing intent.
      Rejecting defense objections under Evidence Code section 352, the trial
court stated: “And so even considering 352 and understanding the effect of
gang evidence, the evidence here is so probative on important factors for the
People’s case that the probative value outweighs any prejudicial effect.”



23    “A trial court cannot compel a prosecutor to accept a stipulation that
would deprive the state’s case of its evidentiary persuasiveness or
forcefulness. [Citations.] ‘[A] criminal defendant may not stipulate or admit
his way out of the full evidentiary force of the case as the Government
chooses to present it.’ ” (People v. Rogers (2013) 57 Cal.4th 296, 329-330.)

                                       63
      At trial, the prosecutor elicited testimony of the following predicate
offenses committed by Center Street gang members:
      (1) Elias, convicted in December 2015 for unlawfully possessing a
firearm;
      (2) Luis Mejia Rivera, convicted by guilty plea in November 2015 for
assault with a deadly weapon (ADW) with an enhancement for causing great
bodily injury, and another count of assault by means likely to produce great
bodily injury;
      (3) Vincente Huerta, convicted in June 2015 for ADW;
      (4) Fermin Barrera, convicted by guilty plea for ADW;
      (5) Jesus Castro Palacioa, convicted in June 2011 for ADW with great
bodily injury; and
      (6) Jesus Perez, convicted in November 2009 for ADW.
      2.    The Trial Court Did Not Abuse Its Discretion
      Daniel contends it was undisputed that Center Street is a criminal
street gang, and section 186.22 only requires two predicate offenses. He
asserts, therefore, the trial court abused its discretion under Evidence Code
section 352 by allowing six predicates into evidence. We disagree.
      We first consider evidence of Elias’s own predicate offense, since that
carries the highest potential for undue prejudice. In People v. Tran, supra,
51 Cal.4th 1040, our Supreme Court held that evidence of a prior offense
committed by the defendant on a separate occasion can be used to prove gang
allegations under section 186.22. (Id. at p. 1044.) In that case, Tran, a
prominent gang member, shot an innocent bystander during a gang
altercation, believing the victim to be a member of a rival gang. (Id. at
pp. 1044-1045.) Among other charges, the prosecution alleged a gang
enhancement under section 186.22. (Id. at p. 1046.) To establish a pattern of


                                       64
criminal gang activity as required to prove those charges, the prosecution
presented evidence of prior criminal activity undertaken by Tran and other
gang associates, including evidence that Tran had pled guilty to a charge of
extortion three years earlier. (Id. at pp. 1045-1046.)
      On appeal, Tran argued the trial court abused its discretion by
admitting evidence of his prior offense because its prejudicial effect
substantially outweighed its probative value. (People v. Tran, supra,
51 Cal.4th at p. 1047.) Rejecting that argument, our Supreme Court stated,
“In prosecutions for active participation in a criminal street gang, the
probative value of evidence of a defendant’s gang-related separate offense
generally is greater [than in other cases] because it provides direct proof of
several ultimate facts necessary to a conviction. Thus, that the defendant
committed a gang-related offense on a separate occasion provides direct
evidence of a predicate offense, that the defendant actively participated in the
criminal street gang, and that the defendant knew the gang engaged in a
pattern of criminal gang activity.” (Id. at p. 1048.) The Court therefore held
the evidence was admissible.
      Here, the trial court conscientiously grappled with these issues, heard
extensive argument by counsel, and even requested and reviewed
supplemental briefs. Even if evidence of other predicate offenses made it
unnecessary to use Elias’s prior conviction, “[t]hat the prosecution might be
able to develop evidence of predicate offenses committed by other gang
members . . . does not require exclusion of evidence of a defendant’s own




                                       65
separate offense to show a pattern of criminal gang activity.” (People v. Tran,

supra, 51 Cal.4th at p. 1049.)24
      Section 186.22 “speaks of a ‘pattern’ and permits the prosecution to
introduce evidence of ‘two or more’ offenses.” (Rivas, supra, 214 Cal.App.4th
at p. 1436.) Courts have found no abuse of discretion where a trial court has
allowed evidence of six predicate offenses. (Ibid.) And in Hill, supra,
191 Cal.App.4th 1104, the appellate court upheld the admission of eight
predicate offenses over the defendant’s Evidence Code section 352 objections.
(Hill, at pp. 1138-1139.) The court concluded that the admission of the eight
predicate offenses did not create a “ ‘street brawl’ ” or “ ‘endless discussions’ ”
on the subject of gangs. (Id. at p. 1139.)
      As courts have recognized, a prosecutor reasonably may be “leery of
introducing too little evidence about predicate crimes” lest their convictions
be overturned on appeal based on insufficient evidence. (Rivas, supra,
214 Cal.App.4th at p. 1436.) Indeed, in this case, Elias asserts “the
predicates were insufficient to establish that any of the crimes were the
gang’s primary activity.” Given the necessity of proving the elements of the
gang enhancement (and to guard against insufficiency of evidence claims),
allowing evidence of six predicate offenses was not an abuse of discretion.
      Moreover, the evidence was not unduly prejudicial. An important
factor in determining whether evidence of a defendant’s other offenses is
unduly prejudicial is whether it is more inflammatory than the charged
crimes. (People v. Tran, supra, 51 Cal.4th at p. 1047.) As the trial court

24    Daniel’s trial lawyer conceded this point, stating outside the jury’s
presence, “To be completely honest and being frank with the court, the court
doesn’t have to agree with my [Evidence Code section] 352 analysis, of course,
and looking at the case law, because the way gang cases go, this court
probably wouldn’t be reversed on it. And I’m not trying to say that it would.”

                                        66
correctly recognized, although the predicates in this case included ADW, they
did not include homicide and thus were less inflammatory than the charged
crimes. Additionally, evidence establishing the predicate offenses was
introduced with a single witness, and his testimony omitted all details of the

predicate convictions.25 Any potential undue prejudice was ameliorated by
(1) sanitizing the evidence to omit all details of the offenses; and
(2) instructing the jury with CALCRIM No. 1403, telling jurors they “may not
conclude from [gang] evidence that the defendant is a person of bad character
or that he has a disposition to commit crime.”
G.    The Trial Court Did Not Err in Allowing Evidence of Police Contacts
      with Daniel and Elias
      1.      Additional Background
      In a police interrogation on September 15, Elias denied being friends
with Daniel and denied having any contact with him for years:
           “[Q]: . . . [Y]ou know Daniel[,] right?

           “[A]: Daniel? [¶] . . . [¶] What Daniel?

           “[Q]: Daniel Ramos.




25    The following is representative of the testimony on each of the six
predicates:
     “Q: People’s 110, Fermin Barrera, case ending 213. There’s a certified
change of plea for . . . section 245[, subdivision] (a)(1), assault with a deadly
weapon. Is this a case that you’re also familiar with?
      “A: Yes, it is.
     “Q: . . . [B]ased on your knowledge of this case and Mr. Barrera, is Mr.
Barrera a Center Street gang member?
      “A: Yes, he is.”


                                         67
         “[A]: Mmm I went to school with him. . . . [¶] . . . [¶] . . . I
         don’t talk to him. . . . [¶] . . . [¶] It’s been a couple years
         bro.

         “[Q]: A couple years?

         “[A]: Yeah. [¶] . . . [¶]

         “[Q]: Okay. Um, so in my opinion a couple years is two
         years. Is that what you think a couple is[,] two?

         “[A]: Mmm I don’t know man[,] more. Just don’t even hang
         out no more.

         “[Q]: So it’s been more than two years? So you’re saying
         it’s been what[,] three years? Four years?

         “[A]: Oh yeah, about that.

         “[Q]: Give me a number.

         “[A]: Probably three. [¶] . . . [¶]

         “[Q]: Do you know the name Kieto?

         “[A]: No.”

      Before trial, the prosecutor asserted that evidence of police contacts
with Daniel and Elias was “relevant especially since they both say that they
haven’t seen or talked to each other for quite a number of years . . . .”
However, the court cautioned not to “have a whole lot of officers traipsing in
here individually saying, ‘I contacted him here with this person’ . . . .” The
prosecutor assured the court, “I don’t plan to bring in the 20 or so witnesses
who are on my witness list for FI [field interview] purposes only.”
      Consistent with this ruling: (1) Officer Wilson testified that he
conducted a traffic stop on July 10, 2012 in the Center Street area. Elias was
driving and Daniel was a passenger. (2) Lieutenant Valdovinos testified that
on June 5, 2015, he conducted a traffic stop in the Center Street area of a

                                        68
vehicle in which Daniel and Elias were both passengers. In the rear seat
with Elias was “Center Street gang paraphernalia”—a hat with a “C” on it.
(3) Officer Weber testified that in four years working in the gang suppression
unit, he had contacted Elias “hundreds of times.” Weber testified that on
September 15, 2015, he conducted a traffic stop at about 10:00 p.m. in the
Center Street area. After the vehicle pulled over, a passenger door opened
and someone with a bandanna covering his face and wearing dark clothing
ran hunched over “as if they had a big weight in their waistband,” indicative
of someone carrying a weapon. Officer Weber “thought it was Elias Ramos.”
Daniel was in the backseat. The person who fled was never caught; however,
police found a bandanna in the backseat near where Daniel had been sitting.
(4) Officer Flores testified that on June 22, 2015, he saw Elias with Daniel
and a third person in the Center Street area. Next to Elias was a hat with a
“C,” indicating Center Street gang membership. Elias claimed to have
“found” the hat. On cross-examination, the officer testified that he saw Elias
in November 2014, but not with Daniel, and he had no information with him
about Elias and Daniel being together in 2016.
      2.    No Error As to Three of the Four Contacts
      Daniel contends that Officer Weber’s testimony that Elias ran from a
vehicle wearing a bandanna and carrying a gun should have been excluded as
being “highly prejudicial” and remote in time. We disagree. The incident
occurred only one year before the charged offenses and, therefore, is relevant
to the defendants’ association with each other, as well as contradicting Elias’s
claim that he had not seen Daniel since 2013. Moreover, as the People
asserted in their trial brief, in “Blue, That’s How We Do It,” Elias sings about
fleeing from police because he is “ ‘rolling’ ‘hot’ ”—i.e., having a weapon in a




                                        69
vehicle. Officer Weber’s testimony was relevant to show Elias’s lyrics depict
actual events.
      In a related argument, Daniel contends that he never lied to police
about his association with Elias. Therefore, he claims, evidence police had
seen him with Elias, even if admissible to contradict Elias’s statements, were
not impeaching as to Daniel. However, the evidence was independently
relevant to show close association between the codefendants and, therefore,
identity.
      3.      Allowing Evidence of the 2012 Contact is Error, but Harmless
      Daniel contends the trial court abused its discretion in allowing Officer
Wilson’s testimony because “[t]here is no probative value in a contact that
occurred over four years before the murder.” We agree. Evidence that Daniel
and Elias were seen together in July 2012 does not logically tend to show that
they together committed the instant offenses in September 2016. Moreover,
the evidence does not impeach Elias’s assertion that he had not seen Daniel
since 2013.
      However, under any standard, this error is harmless. Daniel’s
confession and incriminating statements were, as defense counsel said in
closing argument, “the crown jewel of the People’s case.” The record leaves
no reasonable doubt that the jury found defendants guilty on that basis and
not because the jury learned that Daniel and Elias were together in 2012.
H.    There Was No Improper Character Evidence, and No Sanchez Error—
      and Even If There Were—There Was No Prejudice
      Olsen testified that he reviewed (1) “a gang documentation record of
specific instances where Daniel . . . has been contacted with other Center
Street gang members”; and (2) “police reports historically that have talked
about Daniel . . . within Center Street.” These documents were part of the
foundation for his opinion that Daniel is a Center Street gang member.

                                       70
      Citing Evidence Code section 1101, Daniel contends this “unnecessary
character assassination” by “improper character evidence” violated his right

to a jury trial and to due process.26 However, Daniel forfeited this issue
because trial counsel did not object on these grounds. (People v. Medina
(1995) 11 Cal.4th 694, 729 [forfeiture for failure to object under Evid. Code,
§ 1101].) Anticipating that we might find forfeiture, alternatively Daniel
asserts that counsel rendered constitutionally ineffective assistance by not
objecting.
      Daniel’s ineffective assistance claim fails because he cannot establish
prejudice. (Strickland v. Washington (1984) 466 U.S. 668, 697 [if “it is easier
to dispose of an ineffectiveness claim on the ground of lack of sufficient
prejudice, . . . that course should be followed”].) Olsen did not “assassinat[e]”
Daniel’s character by testifying about Daniel’s police contacts. Daniel quite
effectively did that himself when he justified his killing Annebell by telling
her cousin, “Shit happens, fool.”
      Citing People v. Sanchez (2016) 63 Cal.4th 665 (Sanchez), Daniel
further contends that Olsen’s testimony about his “gang documentation
record” was improper “case-specific testimonial hearsay, violating the
confrontation clause.”
      In Sanchez, supra, 63 Cal.4th 665, the California Supreme Court “held
that, when any expert relates to the jury case-specific, out-of-court
statements and treats the content of those statements as true to support the
expert’s opinion, the statements are hearsay and must either fall within a
hearsay exception or be independently proven by competent evidence.


26    “Evidence Code section 1101 generally prohibits the introduction of
character evidence to prove a defendant’s propensity to commit conduct on a
specific occasion.” (People v. Escudero (2010) 183 Cal.App.4th 302, 309.)

                                       71
[Citation.] Further, if the case is one in which a prosecution expert seeks to
relate testimonial hearsay, there is a violation of the confrontation clause
unless the witness testifies at trial or is unavailable and the defendant had a
prior opportunity to cross-examine the witness.” (People v. Garcia (2020) 46
Cal.App.5th 123, 166 (Garcia).)
      “ ‘Since Sanchez, California appellate courts have held that expert
testimony about “the general attributes of the . . . gang, such as the gang’s
culture, the importance placed on reputation and guns, . . . the gang’s rivals
and claimed turf, the use of monikers and identifying symbols, and the like,
[are] permissible as expert background testimony.” ’ [Citation.] A gang
expert may testify about the history and founding of a particular gang, even
if the sources of the information are hearsay.” (Garcia, supra, 46 Cal.App.5th
at p. 167.) However, “an expert may not relate case-specific testimonial
hearsay, such as information contained in police reports authored by other
officers. [Citations.] [¶] A gang expert who has personal knowledge of the
facts and is subject to cross-examination at trial may testify to facts
contained in documents that would otherwise be considered testimonial
hearsay, such as field identification cards. [Citation.] Testimony by an
officer about personal observations made by that officer, such as of an
individual’s tattoos, location, companions, or clothing, are not hearsay and
thus do not run afoul of the confrontation clause.” (Ibid.)
      Daniel is correct that Olsen’s testimony was based on case-specific
hearsay to the extent Olsen relied on Daniel’s “gang documentation record”
and the “police reports” linking him to Center Street. However, as explained
below, there was no error in admitting Olsen’s expert opinion because it was
also based on proper nonhearsay evidence.




                                       72
         Olsen patrolled Oceanside gang territories and interviewed witnesses,

victims, and suspects of Hispanic gang violence.27 He talked with gang
members “regularly” and had “personally contacted” Daniel and Elias. In
forming his opinions, Olsen listened to portions of Daniel’s recorded
conversation with the CI, as well as some of Daniel’s recorded jail telephone
calls.
         Thus, the foundation for Olsen’s expert opinion was a combination of
(1) inadmissible hearsay of contacts by other officers; (2) admissible evidence
of Olsen’s personal contacts; and (3) admissible evidence (falling within
hearsay exceptions for party admissions and declarations against penal
interest) of Daniel’s statements to the CI.
         After laying this foundation, the prosecutor asked Olsen, “Based on
your knowledge of Daniel Ramos, do you believe him to be a Center Street
gang member?” (Italics added.) Olsen testified, “Yes, I do.”
         In this usage, “knowledge” is ambiguous. It could reasonably be
construed to mean Olsen’s personal knowledge and admissible hearsay. But
it could also reasonably be interpreted to mean knowledge derived, at least in
part, from inadmissible evidence. Because there was no contemporaneous
objection, we cannot determine what Olsen understood “knowledge” to mean.
Where, as here, “the record is unclear about the basis of a witness’s
testimony, and the appellant did not seek at trial to develop the record,
reviewing courts will not presume a violation of the confrontation clause.”
(Garcia, supra, 46 Cal.App.5th at p. 167.) Accordingly, we conclude there
was no Sanchez error.


27    Olsen explained that “[g]angs are kind of designated by race,” two
detectives are designated to investigate all Hispanic gangs, and his
specialization includes the Center Street and Posole areas of Oceanside.

                                        73
      In any event, even assuming there is error, it is harmless. When the CI
entered the cell, Daniel spontaneously introduced himself saying, “I’m Kieto,
Center Street gang.” Given Daniel’s self-identification, evidence of police
contacts with Daniel could not have affected the verdicts.
I.    The Trial Court Erred in Allowing Expert Opinion on Truthfulness;
      However, the Issue Is Forfeited and, in Any Event, the Error Was
      Harmless
      Olsen testified that surreptitiously recorded conversations between
gang members reveal the truth because “you get them in their most genuine
state as a gang member.” Without objection or motion to strike, Olsen added,
“I mean you’re hearing the truth right there.” Citing People v. Sergill (1982)
138 Cal.App.3d 34 (Sergill), Daniel contends an expert may not opine on
credibility. We agree; however, the error was not prejudicial.
      In Sergill, police officers interviewed a child who had allegedly been
sexually abused. The trial court permitted the officers to testify that they
believed that the child was being truthful when interviewed. (Sergill, supra,
138 Cal.App.3d at p. 38.) The Court of Appeal held this evidence was
inadmissible, stating:
         “We find no authority to support the proposition that the
         veracity of those who report crimes to the police is a matter
         sufficiently beyond common experience to require the
         testimony of an expert. Moreover, even if this were a
         proper subject for expert testimony, nothing in this record
         establishes the qualifications of these officers as experts.
         The mere fact that they had taken numerous reports
         during their careers does not qualify them as experts in
         judging truthfulness.” (Id. at p. 39.)

      Sergill also holds that such evidence is not admissible as lay opinion.
(Sergill, supra, 138 Cal.App.3d at p. 40.)
      Daniel is correct that Olsen’s statement—“I mean you’re hearing the
truth right there”—is inadmissible. Like the officers testifying in Sergill, the
                                       74
police detective here was not qualified to testify as an expert on any witness’s
truthfulness or credibility. (Sergill, supra, 138 Cal.App.3d at p. 39.)
However, defense counsel did not object on this ground and, therefore, the
point is forfeited. (People v. Dowl (2013) 57 Cal.4th 1079, 1082.)
      Anticipating that a direct challenge would be forfeited, Daniel contends
his attorney was prejudicially ineffective for failing to object. “When
challenging a conviction on grounds of ineffective assistance, the defendant
must demonstrate counsel’s inadequacy. To satisfy this burden, the
defendant must first show counsel’s performance was deficient, in that it fell
below an objective standard of reasonableness under prevailing professional
norms. Second, the defendant must show resulting prejudice, i.e., a
reasonable probability that, but for counsel’s deficient performance, the
outcome of the proceeding would have been different. When examining an
ineffective assistance claim, a reviewing court defers to counsel’s reasonable
tactical decisions, and there is a presumption counsel acted within the wide
range of reasonable professional assistance. It is particularly difficult to
prevail on an appellate claim of ineffective assistance. On direct appeal, a
conviction will be reversed for ineffective assistance only if (1) the record
affirmatively discloses counsel had no rational tactical purpose for the
challenged act or omission, (2) counsel was asked for a reason and failed to
provide one, or (3) there simply could be no satisfactory explanation. All
other claims of ineffective assistance are more appropriately resolved in a
habeas corpus proceeding.” (People v. Mai (2013) 57 Cal.4th 986, 1009.)
      Daniel has not established that counsel’s failure to object was
constitutionally deficient. Olsen’s testimony—“you’re hearing the truth”
when eavesdropping—is common human experience. The tendency of people
to speak truthfully in that setting is precisely why police surreptitiously


                                        75
record jail phone calls and use undercover jail informants. Trial counsel may
have reasonably determined that Daniel’s interests were best served by
letting the point pass without emphasizing it by objecting. (People v. Kelly
(1992) 1 Cal.4th 495, 540 [“An attorney may choose not to object for many
reasons, and the failure to object rarely establishes ineffectiveness of
counsel.”]; see People v. Milner (1988) 45 Cal.3d 227, 245 [finding no
ineffective assistance of counsel where even if the prosecutor’s statements
were improper, counsel would have acted within the bounds of reasonable
competence by ignoring the statements rather than drawing attention to
them by objecting], overruled on other grounds in Sanchez, supra, 63 Cal.4th
at p. 686, fn. 13.)
      Even assuming that counsel’s failure to object was constitutionally
deficient, Daniel’s claim independently fails because there is no conceivable
prejudice. Olsen’s point reflects common sense. Moreover, the trial court
instructed jurors with CALCRIM No. 105, stating in part: “You alone must
judge the credibility or believability of the witnesses. In deciding whether
testimony is true and accurate, use your common sense and experience.” The
court also gave CALCRIM No. 332: “Witnesses were allowed to testify as
experts and to give opinions. You must consider the opinions, but you are not
required to accept them as true or correct. The meaning and importance of
any opinion are for you to decide. . . . You may disregard any opinion that
you find unbelievable, unreasonable, or unsupported by the evidence.” The
court instructed jurors to reach their own conclusions as to whether the
recorded conversations were credible. We presume jurors follow the court’s
instructions (People v. Holt (1997) 15 Cal.4th 619, 662), and Daniel cites
nothing in the record indicating otherwise.




                                       76
J.    The Trial Court Did Not Abuse Its Discretion in Allowing Evidence of
      Elias’s Chat Messages
      1.      Additional Background
      Erik Ellgard, an Oceanside police detective with experience in gang
suppression, identified a photograph of Center Street gang member Brian
Arroyo that police found on Elias’s phone. Ellgard identified another
photograph depicting Elias with a revolver. Elias saved the photograph to
his phone on September 11 (eight days after the shooting). Within a few
hours, Arroyo sent a Facebook message to Elias stating, “Yo, what up? Bring
my thing up.”
      Ellgard testified, “So being that it was only two and a half hours after
that picture was saved to his phone, he’s saying, ‘yo, bring that thing up,’ so
in my opinion ‘that thing’ was that firearm that he was . . . [wearing] in his
waistband in that picture.” Ellgard added that when gang members
communicate with each other on social media, they “never” use words like
“firearm and gun.” Ellgard testified that in his experience, gang members
say “bring my thing,” meaning to bring a “gun or firearm.”
      2.      Hearsay Issue Forfeited
      Daniel contends that Ellgard’s testimony about the chat is inadmissible
hearsay. Although Daniel concedes that trial counsel did not object, he
contends the omission should be excused because objection “would have been
futile,” or alternatively, that counsel’s failure to object constituted ineffective
assistance.
      The issue is forfeited for lack of objection. (People v. Stevens (2015)
62 Cal.4th 325, 333.) Moreover, there is no basis for determining that an
objection would have been futile. In arguing futility, Daniel points to hearsay
objections made and overruled earlier during Ellgard’s testimony. For

                                        77
example, Ellgard testified that Arroyo sent a message to Elias on
September 3 (the day of the shooting) at 5:37 a.m. stating, “Hey, where you
at?” The court overruled a hearsay objection on the grounds that the
evidence was admissible for a nonhearsay purpose—“to see what the
response would be or if there is a response.” Ellgard also testified about
another message from Arroyo to Elias on the same date stating, “Hey, where
you at, Azul[ ].” Again the court overruled a hearsay objection on the grounds
that the evidence was admissible for the nonhearsay purpose of “whether or
not there’s a response and who it’s directed to.”
      Daniel contends that because the court overruled these two hearsay
objections, it would have been futile to object again when the prosecutor
asked Ellgard about, “Yo, . . . [b]ring my thing up.” However, Daniel’s
argument overlooks a key distinction. Elias told police that when Annebell
was shot, he was sleeping with his girlfriend at his house. The two chat
messages Arroyo sent on the date of the shooting, one of which was in the
early morning hours, are relevant for the nonhearsay purpose of showing
whether Elias responded at a time when he claimed to police he was asleep.
      In contrast, and as Daniel concedes, “Yo, . . . [b]ring my thing up” was
offered for the truth of the matter asserted—i.e., Elias had Arroyo’s gun (or
the gang’s gun). Accordingly, that the court overruled previous hearsay
objections because that evidence was not offered for a hearsay purpose would
not have made a hearsay objection here futile—this evidence was offered for
the truth of the matter asserted.
      Daniel’s claim of ineffective assistance fails because there could have
been no prejudice. The gist of Ellgard’s hearsay testimony was that Elias
possessed a revolver close in time to the shooting. However, the jury heard




                                       78
much more pointed evidence when Daniel confessed to killing Annebell with
a revolver.
K.    There Was No Prejudicial Prosecutorial Misconduct
      Daniel contends the prosecutor committed misconduct by “[1] using a
flawed and misleading analogy to explain premeditation and deliberation,
[2] appealing to the jurors’ passions and sympathy, [3] misstating the
evidence, and [4] improper vouching.” Elias separately asserts that the
prosecutor “committed misconduct” by misstating the law in telling the jury
that it “need only find that Daniel premeditated and deliberated the crimes
for the allegation to be found true for both defendants.”
      1.      The Prosecutor’s Analogy to Explain Premeditation and
              Deliberation Was Not Improper
      In closing argument, the prosecutor explained premeditation and
deliberation by analogy to a driver confronted with a yellow traffic light,
stating:
           “Deliberate, a considered choice. Should this person live?
           Should this person die? This person should die. [¶] And
           premeditated is just beforehand. That’s all it is. It’s that
           simple. [¶] And as the instructions the judge read you will
           say, that cold, calculated decision can be reached quickly.
           The test is the extent of reflection, not the length of time.

           “Premeditation, deliberation, willful is something—you’ve
           done it on your way over here if you drove here. You’ve
           done it in your lives if you’ve seen a yellow light. Should I
           stop? Should I go through the intersection; right?

           “You think about it. You consider it. You deliberate. It’s a
           quick decision, but you made that decision ahead of time,
           and you took either—whatever the right choice happens to
           be, go through or stop; right?”




                                         79
      Daniel contends the prosecutor misstated the law because “telling the
jury deliberation and premeditation is like driving through a yellow light is
at odds with the very meaning of those words.”
      “ ‘[T]o establish reversible prosecutorial misconduct a defendant must
show that the prosecutor used “ ‘deceptive or reprehensible methods’ ” and
that it is reasonably probable that, without such misconduct, an outcome
more favorable to the defendant would have resulted. [Citation.] A
prosecutor’s misconduct violates the federal Constitution if the behavior is
“ ‘ “ ‘ “ ‘ “so egregious that it infects the trial with such unfairness as to make
the conviction a denial of due process.” ’ ” ’ ” ’ ” [Citation.] A prosecutor has
wide latitude during closing argument to make assertions of common
knowledge or use illustrations based on common experience. [Citations.] But
in relating the jury’s task to a more common experience, the prosecutor “must
not imply that the task is less rigorous than the law requires.” [Citation].’ ”
(People v. Wang (2020) 46 Cal.App.5th 1055, 1085 (Wang).)
      “ ‘When attacking the prosecutor’s remarks to the jury, the defendant
must show that, “[i]n the context of the whole argument and the instructions”
[citation], there was “a reasonable likelihood the jury understood or applied
the complained-of comments in an improper or erroneous manner.
[Citations.] In conducting this inquiry, we ‘do not lightly infer’ that the jury
drew the most damaging rather than the least damaging meaning from the
prosecutor’s statements.” ’ ” (Wang, supra, 46 Cal.App.5th at p. 1085.)
      Daniel’s argument fails for two reasons. First, trial counsel did not
object. “To preserve a claim of prosecutorial misconduct on appeal, ‘ “a
criminal defendant must make a timely and specific objection and ask the
trial court to admonish the jury to disregard the impropriety.” ’ ” (Fayed,




                                        80
supra, 9 Cal.5th at p. 204.)28 Where there is no objection, the claimed
misconduct may be reviewed, but only if an objection would have been futile
or if an admonition would not have cured the harm. (Ibid.) Neither
exception existing here, Daniel has forfeited the issue.
      Moreover, the analogy was not improper. The prosecutor in Wang,
supra, 46 Cal.App.5th 1055 used a nearly identical analogy, stating:
         “ ‘You have a decision to make, “do I step on the accelerator
         and fly through this intersection because I can’t wait, or do
         I slam on my brakes and stop?” You have to decide, and
         when you’re making that decision—do I go or do I stop—
         you’re evaluating things. “If I go, are there pedestrians? Is
         there a cop around? Am I going to get a ticket? Is there a
         car that’s going to pull out in front of me and cause an
         accident? If I slam on my brakes, am I going to end up in
         the middle of the intersection, or do I have enough space to
         stop? Am I going to be okay?” [¶] You may not verbally
         say this to yourself. That’s crazy. No one is going to be
         driving going, “Okay. Should I stop? Should I not? I don’t
         know. Let’s think.” No. This happens so quickly. It
         happens so quickly, but in your mind, you quickly evaluate
         those things, and you decide and you act. That is
         premeditation and deliberation. It can happen that fast.
         You just have to consider the consequences. You just have
         to weigh the pros and cons, things for and against it, and
         decide to act. That’s what premeditation and
         deliberation . . . is.’ ” (Wang, at p. 1084.)



28    Daniel further asserts that even if forfeited, we should exercise
discretion to consider the issue because “the misconduct implicates Daniel’s
constitutional rights,” failing to object can be excused in a “closely balanced”
case where the misconduct “contributed to the verdict,” an objection would
have been “futile[ ] and an admonition would have been insufficient to cure
the harm,” and counsel was ineffective for failing to object. Because the
prosecutor’s explanation of premeditation and deliberation was not
misconduct or error, it is unnecessary to address these subsidiary claims.

                                       81
      Wang held that this analogy is “consistent with the law.” (Wang,
supra, 46 Cal.App.5th at p. 1085.) The appellate court noted that in People v.
Avila (2009) 46 Cal.4th 680 (Avila), the California Supreme Court rejected a
misconduct claim where the prosecutor used a similar analogy. (Wang, at
p. 1086.)
      Attempting to distinguish Avila, supra, 46 Cal.4th 680, Daniel contends
that the prosecutor there emphasized that deciding to kill is only “similar” to
deciding whether to drive through a yellow light, whereas here the prosecutor
“made no similar disclaimer.” However, the prosecutor did not equate the
gravity of deciding to kill with deciding whether to drive through a yellow
light. Rather, he used the illustration to show that a quickly made decision
may still involve deliberation. Moreover, here the prosecutor’s closing
argument also included a list of Daniel’s and Elias’s deliberate and
premeditated acts: “You wear masks. . . . You go to a place you shouldn’t be,
rival gang territory. You’re armed.” Accordingly, given the prosecutor’s
emphasis on the amount of reflection that occurred before the shooting, there
is no reasonable likelihood the jury construed the traffic light illustration in
an improper or erroneous manner. (Wang, supra, 46 Cal.App.5th at p. 1086.)
      2.       The Prosecutor Erred in Appealing to Jury Sympathy and Stating
               Facts Not in Evidence; However, the Error Was Not Prejudicial
      Daniel contends the prosecutor committed misconduct by appealing to
the jury’s sympathy and passions, and by referring to facts not in evidence by
telling jurors to view events through Annebell’s perspective:
            “I put Annebell’s picture up. Why? Because we spent so
            much time, so much of the time, talking about these two
            defendants, who they are and what they did, we sometimes
            lose sight of the reality.

            “The reality is because of their violent ways, they left
            Annebell in a crawl tube, in a kid’s crawl tube, to die.

                                          82
         “We forget from her perspective, because she’s not here to
         tell us, what? The last thing she saw, the same two guys
         we’ve been looking at for the last week.

         “She sat there on the edge of a crawl tube on that jungle
         gym. She looked over. What a terrifying thing to see:
         These guys masked up in bandannas armed getting ready
         to kill her.

         “She did what she could. She was trapped. She was
         vulnerable. She’s stuck. [¶] You’ve seen the jungle gym.
         [¶] She was caged in almost, and she did the best thing,
         the most logical thing she could do. She jumped into the
         crawl tube and she laid down, a kid’s crawl tube, a little
         green space where kids run in and out every day.” (Italics
         added.)

      “Although a prosecutor may vigorously argue the case, appeals to
sympathy for the victim during an objective determination of guilt fall
outside the bounds of vigorous argument.” (People v. Amezcua and Flores
(2019) 6 Cal.5th 886, 920 (Amezcua and Flores).) Accordingly, “ ‘[a]s a
general rule, a prosecutor may not invite the jury to view the case through
the victim’s eyes, because to do so appeals to the jury’s sympathy for the
victim.’ ” (Fayed, supra, 9 Cal.5th at p. 205.)
      For example, in People v. Seumanu (2015) 61 Cal.4th 1293 (Seumanu),
in closing argument the prosecutor stated, “ ‘Imagine begging for your life,
begging to be let go, being held captive at the end of a shotgun by these four
frightening men, and they get mad at you because you only have a little
cash,’ ” and “ ‘Imagine trying to save your own life, giving them the most you
can give them, and you are being called a liar and having a gun pointed at
you.’ ” (Id. at pp. 1343-1344.) The California Supreme Court held that the
prosecutor’s argument “improperly asked the jury to view the crime through
[the victim’s] eyes.” (Id. at p. 1344.)


                                          83
      Similarly here, the prosecutor asked the jury to consider the case from
Annebell’s “perspective.” Like the prosecutor in Seumanu, supra, 61 Cal.4th
1293, the prosecutor asked jurors to put themselves in the victim’s shoes:
“What a terrifying thing to see: These guys masked up in bandannas armed
getting ready to kill her.” “[A]sking jurors to ‘imagine the thoughts of the
victims in their last seconds of life’ is rarely a relevant inquiry at the guilt
phase.” (Fayed, supra, 9 Cal.5th at p. 205.)
      Nevertheless, defendants failed to object to the prosecutor’s remarks.
The claim is forfeited. (People v. Hinton (2006) 37 Cal.4th 839, 863.)
      Framing the argument as ineffective assistance of counsel (by failing to
object) is also unavailing. In light of Daniel’s confession that he killed
Annebell with a .22-caliber handgun, the error is harmless. (Fayed, supra,
9 Cal.5th at p. 205; People v. Young (2019) 7 Cal.5th 905, 933 [finding “no
reasonable probability that the prosecutor’s fleeting remark had any effect on
the jury, particularly given the overwhelming evidence of defendant’s guilt”];
Seumanu, supra, 61 Cal.4th at p. 1344 [finding the misconduct harmless
because of “strong evidence” of guilt]; People v. Leonard (2007) 40 Cal.4th
1370, 1407 [same].) “Based on that want of prejudice, defendants’ claim of
ineffective assistance of counsel in failing to object to the remarks lacks
merit.” (Amezcua and Flores, supra, 6 Cal.5th at p. 920.)
      Daniel further contends the prosecutor improperly made “inflammatory
arguments ‘aimed at arousing the passion or prejudice of the jury’ ” by asking
the jury to “ ‘hold [Daniel and Elias] responsible for the murder and
attempted murder that they committed’ ” and stating that there was “ ‘poetic
justice’ ” in returning a verdict that means, “ ‘we know what you did and
we’re not going to let you get away with it, because you know what? Center




                                        84
Street might have been more important to you than Annebell’s life, but that’s
not right.’ ”
      However, this too is forfeited by failing to object. In any event, the
argument lacks merit. Although it is improper for a prosecutor to make
emotional arguments and use “ ‘ “inflammatory rhetoric” ’ ” (People v. Redd
(2010) 48 Cal.4th 691, 742-743), urging jurors to hold defendants responsible
for their conduct is neither emotional nor inflammatory. As long as the
prosecutor does not urge the jury to render a verdict based on community
sentiment or some other matter unrelated to the evidence, the prosecutor
may generally comment on the danger to the community created by criminal
conduct and remind the jury of its important role in the criminal justice
system. (See People v. Adanandus (2007) 157 Cal.App.4th 496, 513
[collecting cases, no misconduct where prosecutor urged the jury to do “the
right thing” and “to make a statement”].)
      3.        The Prosecutor Did Not Misstate Evidence
      A prosecutor commits misconduct by arguing facts not in evidence
during closing argument “ ‘because such statements “tend[ ] to make the
prosecutor his own witness—offering unsworn testimony not subject to cross-
examination. It has been recognized that such testimony, ‘although
worthless as a matter of law, can be “dynamite” to the jury because of the
special regard the jury has for the prosecutor, thereby effectively
circumventing the rules of evidence.’ ” ’ ” (People v. Rodriguez (2020) 9
Cal.5th 474, 480.)
                a.   The Prosecutor Did Not Misstate Evidence of Julye’s
                     Identification
      In closing argument, the prosecutor told the jury that “at one point”
Julye identified Kieto and “a shorter guy” as the shooters:



                                        85
         “Julye doesn’t want to talk to police. He doesn’t like the
         police. We know what his attitude is towards the police.
         That’s the code he lives by, the rules he lives by within
         Posole.

         “He does during one of the interviews. And coincidentally
         in July of last year, sign this and agrees that Kieto to the
         extent he saw Kieto—cause at one point he says he saw his
         face and then he saw—he said he saw part of his face,
         enough to say it was Kiets or Kieto. There was a shorter
         guy with him right beside him. Annebell was right in the
         center there and he was in this area somewhere. [¶] He
         committed to that.”

      Although defense counsel did not object, on appeal Daniel contends the
prosecutor misstated evidence because “Julye testified he did not think he
said those things or did not remember” and Julye “never ‘committed’ that he
identified Kieto during the interview.” To avoid forfeiture by failing to object,
Daniel contends counsel rendered ineffective assistance.
      Daniel is correct that at trial, Julye retracted his statements
implicating Daniel and Elias, and claimed, “I just made all that up.”
However, here the prosecutor was not referring to Julye’s trial testimony.
Rather, he was referring to Julye’s recorded jail conversation with JoJo,
which is in evidence. In that conversation, Julye said that Daniel pulled
down his bandanna, and Julye saw his face and recognized him as Kieto, i.e.,
Daniel. Julye also said that Kieto had “a little snub,” a revolver, and that

Daniel was with “the short fool,” i.e., Elias.29




29    The prosecutor told the jury, “ ‘Shorter guy’ is not much; right? But
when Kieto . . . is only about 5’6 or 5’7, ‘shorter guy’ means something; right?
How many other gangsters are running around doing violent things who are
shorter than that?” Elias stands five feet, four inches tall.

                                       86
      The prosecutor did not misstate the evidence because he prefaced these
remarks by saying, “at one point . . . .” At one point—i.e., in his recorded
conversation with JoJo—Julye said he saw Daniel’s face. Moreover, in
stating that Julye had “committed” himself to this identification, the
prosecutor was drawing the reasonable inference that when making these
statements, Julye had no motive to lie. The argument was a fair comment on
the evidence and whether the inference was reasonable was for the jury to
decide. (People v. Dennis (1998) 17 Cal.4th 468, 522.)
            b.     The Prosecutor’s Rebuttal Argument Did Not Misstate
                   Evidence of the CI’s Experience
      In closing, defense counsel characterized the CI as being “very
experienced” and “knows how to put these youngsters in their place to make
him get respect.” Addressing this point in rebuttal, the prosecutor stated,
“Experienced CI. [¶] This was the CI’s first time doing this, if you recall. . . .
[¶] This was—he’s done others since, but this was the first time.” For the
first time on appeal, Daniel contends the prosecutor’s remarks misstate
evidence because Garcia testified that the CI was paid about $40,000 between
2015 and 2018 for other operations.
      Apart from the forfeiture that results from trial counsel’s failure to
object, the argument also lacks merit. Daniel is correct that the CI had done
other operations. However, the challenged portion of the prosecutor’s
rebuttal argument is not clearly contradictory. The prosecutor said it was
the CI’s “first time doing this.” (Italics added.) If “this” means an in-custody
operation working with Garcia, the argument is consistent with this portion
of Garcia’s testimony:
         “Q: And was this the very—the first time you and the CI
         had worked in an in-custody jail operation?



                                        87
           “A: It’s the first time that we worked in an in-custody
           operation, yes, sir.”

      Conversely, if by “this” the prosecutor meant covert operations in
general, then it does misstate evidence. Because trial counsel did not object
on these grounds, the prosecutor had no opportunity to clarify. “When
attacking the prosecutor’s remarks to the jury, the defendant must show
that, ‘[i]n the context of the whole argument and the instructions’ [citation],
there was ‘a reasonable likelihood the jury understood or applied the
complained-of comments in an improper or erroneous manner. [Citations.]
In conducting this inquiry, we “do not lightly infer” that the jury drew the
most damaging rather than the least damaging meaning from the
prosecutor’s statements.’ ” (People v. Centeno (2014) 60 Cal.4th 659, 667
(Centeno).)
      Mindful of this standard, we construe “first time doing this” to be
consistent with Garcia’s testimony that it was “the first time that [they]
worked in an in-custody operation” and, therefore, there was no misconduct.
And even if there was misconduct, there is no conceivable prejudice. The jury
heard the recorded conversation and could draw its own conclusions about
whether the CI unduly manipulated Daniel to elicit certain responses.
      4.      The Prosecutor Did Not Vouch for Witnesses
      “It is misconduct for prosecutors to bolster their case ‘by invoking their
personal prestige, reputation, or depth of experience, or the prestige or
reputation of their office, in support of it.’ [Citation.] . . . The vice of such
remarks is that they ‘may be understood by jurors to permit them to avoid
independently assessing witness credibility and to rely on the government’s
view of the evidence.’ ” (People v. Bonilla (2007) 41 Cal.4th 313, 336.)




                                         88
      Daniel contends the prosecutor improperly vouched for witnesses’
credibility by “repeatedly saying, ‘we know’ and ‘we see’ when discussing
their testimony.” For example, in closing argument the prosecutor stated:
         “Two guys, Daniel and Elias Ramos. We know them. We
         know who they are. We know what they did, why they did
         it. [¶] . . . [¶]

         “What did we see? We see them for who they really are.
         We see their faces. We know their names. We know what
         they did. [¶] . . . [¶]

         “We know who did [it]. [¶] . . . [¶]

         “Both premeditated this murder. [¶] And even if you feel
         that Daniel was the only one that premeditated the
         murder, this one interestingly enough doesn’t require both
         of them premeditate together. We know they did . . . .”

In rebuttal, the prosecutor again used “we,” stating, “Now that we know all
the evidence, they’re implicating each other.”
      The underlying premise of Daniel’s argument is that when the
prosecutor used “we,” he meant (1) himself and the jurors; or (2) the office of
the district attorney. Daniel asserts that by “repetitiously using ‘we’ . . . [the
prosecutor] urged the jurors ‘to rely on the government’s view of the evidence’
instead of independently assessing whether the crimes and allegations were
proven beyond a reasonable doubt.”
      However, a more plausible and benign interpretation is that the
prosecutor used “we” as a plural second person, referring only to the jury.
For example, it is not uncommon for a server at a restaurant to greet diners
by saying, “How are we doing over here?” The server obviously means, how
are you (plural) doing? Similarly, it is not uncommon for someone to say to a
small group, “Aren’t we looking great today?”—referring only to the group.
Elsewhere in closing argument, the prosecutor used “we” in this sense, as a

                                        89
pronoun referring only to the jurors: “With your verdict, you’re going to say a
couple things. You’re going to say we know what you did and we’re not going
to let you get away with it . . . .” (Italics added.) The most reasonable
interpretation of the prosecutor’s use of “we” is therefore a reference to the
jurors.
      Of course, if trial counsel had objected, the prosecutor could have
clarified his intended meaning, thereby avoiding this entire issue—which is
precisely why such challenges are forfeited on appeal by failing to object.
Even if not forfeited, there is no misconduct. The prosecutor’s use of “we” is
ambiguous at worst. We will not presume the jury drew the most damaging
meaning. (See Centeno, supra, 60 Cal.4th at p. 667.) Daniel has not
demonstrated a “ ‘ “reasonable likelihood the jury understood or applied the
complained-of comments in an improper or erroneous manner.” ’ ” (People v.
Shazier (2014) 60 Cal.4th 109, 144.)
      5.    The Prosecutor Did Not Misstate the Law Regarding
            Premeditated Attempted Murder
      “Attempted murder requires the specific intent to kill and the
commission of a direct but ineffectual act toward accomplishing the intended
killing.” (People v. Lee (2003) 31 Cal.4th 613, 623 (Lee).) “[U]nlike murder,
attempted murder is not divided into degrees. The prosecution, though, can
seek a special finding that the attempted murder was willful, deliberate, and
premeditated, for purposes of a sentencing enhancement.” (People v. Mejia
(2012) 211 Cal.App.4th 586, 605; see also § 664, subd. (a).)
      An aider and abettor is subject to this sentencing enhancement where
the perpetrator attempted a willful, deliberate, and premeditated murder
even though the accomplice did not personally deliberate or premeditate.
(Lee, supra, 31 Cal.4th at pp. 624-625; People v. Favor (2012) 54 Cal.4th 868,



                                       90
877-878.) The accomplice must still share the intent to kill. (Lee, at pp. 623-
624.)
        In closing argument, after discussing the premeditated murder
charges, the prosecutor directed the jury’s attention to the attempted murder
count and without objection stated:
           “Attempted murder. [¶] . . . [¶] Both are responsible for
           attempted murder of Julye R[.]

           “Once you find the gang allegation to be true, consider:
           Was this premeditated? The same definition we used for
           first degree murder . . . . Same rules here apply for
           attempted murder.

           “Both premeditated this murder.

           “Even if you feel that Daniel was the only one that
           premeditated the murder, [sic] this one interestingly
           enough doesn’t require [that] both of them premeditate
           together. We know they did, but that’s just a rule with this
           allegation.”

        Elias asserts that the prosecutor’s argument erroneously “conveyed
that the jury need only find that Daniel premeditated and deliberated the
crimes for the allegation to be found true for both defendants.” Elias further
contends that if the issue is forfeited by trial counsel’s failure to object, we
should nevertheless reach the merits on ineffective assistance of counsel
grounds.
        The prosecutor did not misstate the law because when the argument is
read in context, as it must be, it is clear the prosecutor was referring only to
the attempted murder count. First, this argument immediately follows the
prosecutor’s discussion of first degree murder. Marking a turning point and
new topic, the prosecutor said, “Attempted murder.” Thus, the jury would
reasonably understand the next assertions to pertain only to the attempted


                                        91
murder count. Second, in discussing attempted murder, the prosecutor drew
the correct distinction, telling the jury that unlike the murder count he had
just discussed, “this one”—i.e., attempted murder—“interestingly enough
doesn’t require [that] both of them premeditate together.”




                                      92
L.    No Cumulative Error
      Under the “cumulative error” doctrine, “ ‘a series of trial errors, though
independently harmless, may in some circumstances rise by accretion to the
level of reversible and prejudicial error.’ ” (People v. Abilez (2007) 41 Cal.4th
472, 523.) Daniel contends that when considered together, the “errors
involving Daniel’s statements to the informant, coupled with the egregious
prosecutorial misconduct and erroneous admission of the inflammatory
evidence” denied him a fair trial.
      “There can be no cumulative error if the challenged rulings were not
erroneous.” (People v. Sedillo (2015) 235 Cal.App.4th 1037, 1068.) As
explained ante, the court did not err in allowing evidence of Daniel’s
statements to the CI, nor was there any “egregious prosecutorial misconduct”
or “erroneous admission of . . . inflammatory evidence.” As such, Daniel’s
claim of cumulative error fails.
      Nevertheless, the trial court did err in erroneously admitting evidence
that (1) Daniel and Elias were contacted by police in 2012; and (2) in Olsen’s
opinion, gang members are truthful in surreptitiously recorded jail
conversations. The prosecutor also erred in closing argument by asking
jurors to view the case through Annebell’s eyes.
      Liberally construing Daniel’s cumulative error argument to include
these errors, there is no cumulative prejudice. The two evidentiary errors are
insignificant. That leaves the prosecutor’s improper argument urging jurors
to stand in the victim’s shoes. That error is more troubling because it appeals
to the jurors’ emotions. However, Daniel confessed to a deliberate and
premeditated murder. He also named Elias as an aider and abettor. Daniel’s
confession and incriminating statements are so powerfully condemning,


                                       93
errors in this trial, even viewed cumulatively, were harmless under any
applicable standard, even beyond a reasonable doubt. (See People v. Watson
(1956) 46 Cal.2d 818, 836 (Watson) [error is reversible if there is a reasonable
probability that a result more favorable to defendant would have been
reached in absence of error]; Chapman v. California (1967) 386 U.S. 18, 26
(Chapman) [where applicable, reversal is mandated unless the court finds the
error was harmless beyond a reasonable doubt].)
M.    The Judgment Is Supported by Substantial Evidence
      We next consider Elias’s challenge to the sufficiency of the evidence to
support the verdict in two respects. Specifically, Elias contends the evidence
is insufficient to support the jury’s findings that he aided and abetted murder
and attempted murder and to support the jury’s true findings on the gang
enhancements.
      1.    The Standard of Review
      In considering a challenge to the sufficiency of the evidence, we
“ ‘ “review the whole record in the light most favorable to the judgment below
to determine whether it discloses substantial evidence—that is, evidence
which is reasonable, credible, and of solid value—such that a reasonable trier
of fact could find the defendant guilty beyond a reasonable doubt.” ’ ” (People
v. Suarez (2020) 10 Cal.5th 116, 168.) “We determine ‘whether, after viewing
the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a
reasonable doubt.’ [Citation.] In so doing, a reviewing court ‘ “ ‘presumes in
support of the judgment the existence of every fact the trier could reasonably
deduce from the evidence.’ ” [Citation.]’ ” (People v. Morales (2020) 10
Cal.5th 76, 88.) We “must accept the fact finder’s resolution of conflicting
evidence; and [we] may not insert [our] own views regarding the credibility of


                                       94
witnesses in place of the assessments conveyed by the judgment.”
(Conservatorship of O.B. (2020) 9 Cal.5th 989, 1008.)
      2.     Substantial Evidence of Aiding and Abetting Premeditated
             Murder and Attempted Murder
      In challenging the sufficiency of the evidence to support a finding that
he aided and abetted murder and attempted murder, Elias claims there was
“no evidence [he] intended to kill anyone or knew that Daniel intended to kill
someone, or did anything to facilitate the crimes.” Elias asserts, “There [is]
no evidence [Elias] helped Daniel do anything.” (Italics added.)
             a.    Legal Principles, Aider and Abettor Culpability
      “Murder is the unlawful killing of a human being . . . with malice
aforethought.” (§ 187, subd. (a).) If the murder is “willful, deliberate, and
premeditated,” it is first degree murder. (§ 189, subd. (a).) “Attempted
murder requires the specific intent to kill and the commission of a direct but
ineffectual act toward accomplishing the intended killing.” (Lee, supra, 31
Cal.4th at p. 623.)
      For both murder and the sentencing enhancement for attempted
murder, “ ‘ “ ‘premeditated’ means ‘considered beforehand,’ and ‘deliberate’
means ‘formed or arrived at or determined upon as a result of careful thought
and weighing of considerations for and against the proposed course of
action.’ ” ’ [Citation.] ‘ “An intentional killing is premeditated and deliberate
if it occurred as the result of preexisting thought and reflection rather than
unconsidered or rash impulse.” ’ [Citations.] ‘The true test is not the
duration of time as much as it is the extent of the reflection. Thoughts may
follow each other with great rapidity and cold, calculated judgment may be
arrived at quickly . . . .’ ” (Potts, supra, 6 Cal.5th at p. 1027; see also § 664,
subd. (a) [defining “willful, deliberate, and premeditated murder” for the



                                         95
purpose of the attempted murder sentencing enhancement by incorporating
that concept from the crime of first degree murder in § 189].)
      “We normally consider three kinds of evidence to determine whether a
finding of premeditation and deliberation is adequately supported—
preexisting motive, planning activity, and manner of killing—but ‘[t]hese
factors need not be present in any particular combination to find substantial
evidence of premeditation and deliberation.’ [Citation.] If the evidence of
preexisting motive and planning activity by itself is sufficient to support the
first degree murder conviction on a theory of premeditation and deliberation,
we need not review the evidence concerning the manner of killing.” (People v.
Jennings (2010) 50 Cal.4th 616, 645-646.) “A first degree murder conviction
will be upheld when there is extremely strong evidence of planning, or when
there is evidence of motive with evidence of either planning or manner.”
(People v. Romero (2008) 44 Cal.4th 386, 401.)
      “ ‘A “person aids and abets the commission of a crime when he or she,
acting with (1) knowledge of the unlawful purpose of the perpetrator; and
(2) the intent or purpose of committing, encouraging, or facilitating the
commission of the offense, (3) by act or advice aids, promotes, encourages or
instigates, the commission of the crime.” ’ ” (People v. Nguyen (2015)
61 Cal.4th 1015, 1054 (Nguyen).) “Thus, proof of aider and abettor liability
requires proof in three distinct areas: (a) the direct perpetrator’s actus
reus—a crime committed by the direct perpetrator, (b) the aider and abettor’s
mens rea—knowledge of the direct perpetrator’s unlawful intent and an
intent to assist in achieving those unlawful ends, and (c) the aider and
abettor’s actus reus—conduct by the aider and abettor that in fact assists the
achievement of the crime.” (People v. Perez (2005) 35 Cal.4th 1219, 1225.)
“[N]either presence at the scene of a crime nor knowledge of, but failure to


                                       96
prevent it, is sufficient to establish aiding and abetting its commission.
[Citations.] However, ‘[a]mong the factors which may be considered in
making the determination of aiding and abetting are: presence at the scene
of the crime, companionship, and conduct before and after the offense.’ ”
(People v. Campbell (1994) 25 Cal.App.4th 402, 409.) Under the direct theory
of aiding and abetting applied in this case, “the aider and abettor must know
and share the murderous intent of the actual perpetrator.” (People v. McCoy
(2001) 25 Cal.4th 1111, 1118.)
            b.    Analysis
      There is substantial evidence identifying Elias as the person with
Daniel at the Park. Indeed, Daniel himself made that identification when
speaking to the CI, identifying Elias as his “homie” known as “Blue.” Daniel
told the CI that his homie drove them near the Park and was with him
during the shooting. Daniel also told the CI that Elias is his “roll dog,”—i.e.,
a fellow gang member in a close relationship, who commits crimes with him.
Speaking of the shooting, Daniel said “everyone knows right there in my
hood” that “it was me with my homie.” Julye also identified Elias, telling
JoJo that the person next to Daniel was the “shorter guy.”
      There is substantial evidence that Elias knew Daniel’s unlawful intent
to kill, intended to assist in such killing, and acted to assist in committing the
crimes. In the weeks leading up to the shooting, Elias twice had his
girlfriend drive him to the scene. The jury could reasonably infer that Elias
was scouting the Park, planning entrance and exit routes. Daniel used a .22-
caliber revolver. The jury could also infer that evidence linked Elias to that
weapon both before and shortly after the shooting. A photograph on Elias’s
phone shows him with a revolver in his waistband. About a week after the
murder, a gang member asked Elias to return the revolver depicted in the


                                       97
photograph. Moreover, a gun was brought to the Park. Bringing a gun
makes it “ ‘ “reasonable to infer that [they] considered the possibility of
homicide from the outset.” ’ ” (People v. Lee (2011) 51 Cal.4th 620, 636
[carrying a loaded gun shows the defendant had considered the possibility of
a violent encounter].)
      Moreover, Elias and Daniel traveled into rival gang territory to find
victims. This too demonstrates planning. (See People v. Wright (1985)
39 Cal.3d 576, 593 [evidence of planning where defendant actively looked for
victim before shooting him].)
      Daniel and Elias each wore a bandanna over their faces. Donning a
mask to hide one’s identity during a shooting shows premeditation and
deliberation; it is inconsistent with acting rashly. (People v. Woods (1992) 8
Cal.App.4th 1570, 1595 [mask was evidence of planning, showing murder
was premeditated and deliberate]; People v. Anthony (2019) 32 Cal.App.5th
1102, 1146 [gang members wearing masks “into the heart” of their rival
gang’s territory].)
      Moreover, Elias had multiple opportunities to abandon the criminal
venture and turn back. Elias might have turned back after exiting the car
near the freeway on-ramp. He could have also stopped when he and Daniel
were seen climbing the chain link fence. The jury could thus infer that only a
person already resolute on the use of deadly force would have proceeded with
the planned shooting. (See People v. Nazeri (2010) 187 Cal.App.4th 1101,
1116.)
      There is substantial evidence not only of motive, but of a motive that
involves deliberation. Olsen testified that gang members gain respect by
committing an act of violence for the gang’s benefit. Murdering a rival gang
member achieves the highest form of such respect. Moreover, even if a gang


                                       98
member such as Elias does not shoot, but is present and works with the other
gang member to commit the murder, that will bolster his gang status “just
the same.” This is substantial evidence not merely of Elias’s motive to kill,
but the kind of motive that “ ‘would in turn support an inference that the
killing was the result of “a pre-existing reflection” and “careful thought and
weighing of considerations” rather than “mere unconsidered or rash impulse
hastily executed.” ’ ” (People v. Boatman (2013) 221 Cal.App.4th 1253, 1268.)
      Moreover, when interviewed by police, Elias repeatedly lied, evidencing
a consciousness of guilt. Elias denied being “Blue,” saying that he “never met
him” but “heard he makes like songs and all that stuff that’s it.” He also
denied knowing Daniel, stating that he “went to school with him. That’s
about it” and “I don’t talk to him.” Elias denied knowing the name “Kieto”—
even though Elias refers to Daniel as Kieto in social media and in rap. Elias
also lied by telling police he was asleep at his home with his girlfriend, Linda,
when Annebell was murdered. Police could never locate any such Linda, nor
was contact information for a Linda in Elias’s phone. Although these lies, by
themselves, are insufficient to prove guilt, when considered with other
evidence, they show consciousness of guilt.
      Additionally, a rap video police found on Elias’s phone was dated
August 28—about one week before the shooting. It provides further evidence
of Elias’s intent to kill. In that song, “Blue, That’s How We Do It,” Elias
states “it’s Center Street gang comin’ at you with the sickest, the realest
about to kill it . . . aiming for the dome so you can fuckin’ die slow and you
know how we do it up in Center Street fool. Shout out to Kieto, . . . really got
enemies on the run . . . .” Additionally, reflecting a similarity to the crimes
charged here, Elias raps, “You know how we ride. You know how we ride, it’s
time to fuckin’ ride. Let’s go to the other side where all the fools they hidin’


                                        99
where the fuck you at?” In another rap, Elias used a derogatory term for
Posole gang members and sang that he would “crack [shoot] them on sight.”
There is substantial evidence supporting a determination that unlike
commercial rap, Elias’s rap depicted his criminal intent. The gang expert
testified that gang members use rap as a personal diary.
      Citing People v. Rodriguez (1986) 42 Cal.3d 730, Elias contends his
“mere presence and inaction at the scene” is insufficient to convict as an aider
and abettor. Relying on Juan H. v. Allen (9th Cir. 2005) 408 F.3d 1262, Elias
further contends “[i]t is not enough for the prosecution to demonstrate [the
defendant] knew criminal activity was afoot” and “[t]here [is] no evidence
[that Elias] helped Daniel do anything.”
      However, the evidence summarized above shows Elias’s conviction is
not based on “merely being present” at the scene and that he assisted Daniel
in the shooting. Further, Olsen’s expert testimony strengthened inferences
arising from other evidence specific to Elias’s role in the crimes. Olsen
testified that Elias’s presence contributed to the mission and aided its
completion. Gang members will often have another member present to
corroborate what occurred within the gang and to provide backup if rival
gang members fight. Understood in that context, scouting the Park shortly
before the shooting, driving Daniel and himself to the outskirts of Posole
territory along with a .22-caliber revolver, covertly entering the Park, and
wearing a bandanna and hoodie to conceal his identity support the inference
that Elias was aware of the impending shooting, intended that it occur, and
acted to facilitate it.
      3.     Substantial Evidence of the Gang Enhancements
      Elias also challenges the sufficiency of the evidence to support the true
findings on the gang enhancements in each of the counts. As we will explain


                                      100
below in section II.O, effective January 1, 2022, the substantive requirements
for the gang enhancement described in section 186.22, subdivision (b)(1) have
changed. (Stats. 2021, ch. 699, §§ 1-5.) Those statutory changes require that
we reverse the true findings on the gang enhancements. Nevertheless,
because double jeopardy would attach if Elias were to succeed in establishing
that the jury’s true findings on the gang enhancements were not supported
by substantial evidence (Burks v. United States (1978) 437 U.S. 1, 18; People
v. Garcia (2014) 224 Cal.App.4th 519, 526), we proceed to address Elias’s
sufficiency of the evidence challenge to those enhancements, based on the
substantive requirements of section 186.22, subdivision (b)(1) at the time of
trial.
         The sentencing enhancement set forth in section 186.22, subdivision
(b)(1) applies to “a person who is convicted of a felony committed for the
benefit of, at the direction of, or in association with a criminal street gang,
with the specific intent to promote, further, or assist in any criminal conduct
by gang members.” (§ 186.22, subd. (b)(1).) Under the version of
section 186.22 that existed at the time of trial, to establish a “criminal street
gang,” the prosecution had to prove that one of the gang’s “primary activities”
was the commission of one or more of the 33 crimes enumerated in
section 186.22, subdivision (e), and that the gang engaged in a “pattern of
criminal gang activity” by committing two or more such “predicate offenses.”
(Former § 186.22, subds. (e), (f).) The 33 crimes listed in subdivision (e)
included the commission or attempted commission of murder, robbery,
assault with a deadly weapon or by means likely to produce great bodily
injury, and prohibited possession of a firearm. (Former § 186.22, subd. (e).)
Case law interprets the phrase “primary activities” to mean that committing
one or more of the enumerated crimes is one of the group’s “ ‘chief’ or


                                       101
‘principal’ occupations.” (People v. Sengpadychith (2001) 26 Cal.4th 316, 323
(Sengpadychith).)
      Olsen testified that he was familiar with Center Street gang, having
contacted its members throughout his 11-year career. Asked to identify
“some of the general patterns” of Center Street’s “criminal activity,” Olsen
testified: “Murder, assault with a deadly weapon, robbery, vandalism,
possession of firearms.”
      Elias contends that because the prosecutor asked only about “general
patterns” and not “primary activities,” there was insufficient evidence that
the gang had as one of its “primary activities” the commission of one or more
of the crimes enumerated in former section 186.22, subdivision (e). We
disagree. Although expert testimony may be sufficient to establish the

“primary activities” element of the gang enhancement30—such testimony is
not the exclusive means of doing so. “ ‘Sufficient proof of the gang’s primary
activities might consist of evidence that the group’s members consistently
and repeatedly have committed criminal activity listed in the gang statute.’ ”
(Nguyen, supra, 61 Cal.4th at p. 1068, italics omitted.) Olsen testified that
Center Street gang members collectively had six prior convictions, including
(1) unlawful possession of a firearm (December 2015); (2) assault with a

30     People v. Prunty (2015) 62 Cal.4th 59, 82 (gang expert’s testimony of
gang’s “various criminal practices, including homicide, assault, and firearms
offenses” was “likely sufficient” to establish primary activities element);
Nguyen, supra, 61 Cal.4th at page 1068 (expert’s testimony listing multiple
crimes enumerated in statute as primary activities of gang provided
sufficient proof of gang’s primary activities); People v. Vy (2004)
122 Cal.App.4th 1209, 1226 (Vy) (“proof of the ‘primary activities’ element
was satisfied through testimony by a police gang expert” of gang’s “criminal
actions that constituted predicate crimes under the gang statute”). Vy was
overruled on other grounds by Sanchez, supra, 63 Cal.4th 665, as recognized
in In re Thomas (2018) 30 Cal.App.5th 744, 752-753.

                                      102
deadly weapon (November 2015; June 2015; June 2011; November 2009); and
(3) assault by means likely to produce great bodily injury (November 2015).
Moreover, under the prior version of section 186.22, if the jury found
defendants guilty of a crime charged in this case, the jury could also properly
consider that crime in deciding whether Center Street’s primary activities
included committing that crime. (Sengpadychith, supra, 26 Cal.4th at
pp. 320, 323.)
      The appellate court’s opinion in Vy, supra, 122 Cal.App.4th 1209, is
illustrative. There, the court held that three violent crimes over a period of
less than three months constituted sufficient evidence of a gang’s primary
activities. (Id. at pp. 1222, 1225.) Similarly here, evidence of Center Street
gang members’ convictions for five prior aggravated assaults, a firearm
violation, plus the charged offenses, was sufficient to show that the gang had
“as one of its primary activities[,] the commission of one or more” of the 33
criminal acts listed in former section 186.22, subdivision (e).
      Elias contends, however, that Vy, supra, 122 Cal.App.4th 1209 is
distinguishable because in Vy, the three predicate crimes were committed
“over a short period of time” in a single year, whereas here the six convictions
occurred over a six-year period by members of a group consisting of

approximately 70 persons.31
      Even assuming Elias is correct that—when considered alone—six
convictions occurring between 2009 and 2015 suggested that Center Street’s
crimes were only occasional, we look to the record as a whole in evaluating a
substantial evidence claim. This includes evidence that the six predicates
were committed by six different Center Street gang members. Moreover, over


31    Elias incorrectly states there are 100 Center Street gang members.

                                      103
a four-year period, police in the gang suppression unit contacted Elias
“hundreds of times.” On a traffic stop about a year before the charged crimes,
Elias fled on foot with a gun in his waistband. In 2016 rap, Elias stated that
Center Street members were “rolling and patrolling,” looking for rival gang
members to kill. In other lyrics, Elias said that Center Street gang members
were posted on the streets in their neighborhood, with access to weapons “in
case the enemies roll by.”
      Thus, the record as a whole demonstrates that Center Street’s primary
purpose was to commit violent crime. The true findings on the gang
enhancements were supported by substantial evidence.
N.    Daniel Has Forfeited Issues Not Raised in His or Elias’s Opening Brief
      On May 13, 2019, Daniel filed a 161-page opening brief. The argument
section of that brief does not contain any separate heading or argument that
Daniel’s convictions and/or the true findings on enhancements are not
supported by substantial evidence.
      On August 6, 2019, Elias filed his opening brief. As discussed ante,
among other points, Elias’s brief asserts that the judgment against him is not
supported by substantial evidence. Elias’s brief presents these arguments
only with respect to his case—not Daniel’s.
      On August 16, 2019, Daniel filed a six-page single-spaced letter brief in
this court, entitled, “Notice Of Joinder . . . in Arguments Briefed By
Coappellant Elias Ramos” (the Letter). The Letter was both unnecessary and
somewhat puzzling. It was unnecessary because in his opening brief, Daniel
had already joined in Elias’s arguments. The Letter was puzzling because it
does not take six single-spaced pages to say, “I join in Elias’s arguments if
they are helpful to me.”




                                      104
      We subsequently issued an order limiting the Letter to being only a
joinder in issues raised in Elias’s opening brief: “The court has received
appellant Daniel Ramos’s ‘notice of joinder’ in arguments of his co-appellant.
The court construes the notice as a request to join in arguments raised in co-
appellant Elias Ramos’s opening brief and, as such, GRANTS the request.”
      In both the Letter and his reply brief, Daniel asserts that no
substantial evidence supports findings that he premeditated and deliberated
the murder and attempted murder, and that insufficient evidence supports
the gang enhancements.
      The arguments are forfeited for two reasons. First, Daniel cannot
assert the issues by way of joinder because Elias’s brief does not contain an
argument that the evidence is insufficient against Daniel. Elias argues there
was insufficient evidence of his own premeditation and guilt, and the true
findings on the gang enhancements were made as to each defendant, but
Elias challenges only the findings as to him. (People v. Nero (2010)
181 Cal.App.4th 504, 510, fn. 11 [joinder in coappellant’s brief was not
sufficient to raise issue of aider and abettor liability unique to appellant’s
own circumstances].) Our order allows Daniel to join in Elias’s arguments,
not to create new ones that Elias and he omitted from their respective
opening briefs. Second, to the extent Daniel seeks to raise the arguments for
the first time in his reply, they are forfeited. (People v. Rangel (2016)
62 Cal.4th 1192, 1218.) Absent a showing of good cause (and here there is
none), fairness considerations preclude considering arguments raised for the
first time in a reply brief. (Ibid.)
      The arguments are also meritless. As to the issue of premeditation and
deliberation, in the Letter, Daniel asserts: There was “no evidence of Daniel
being armed with a weapon prior to the shooting. Instead, the prosecutor’s


                                       105
theory was that Elias had the firearm before the shooting.” These statements
are ambiguous insofar as Daniel fails to define what he means by “prior to
the shooting.” Although it is true Elias was photographed with a weapon at
some point “prior to the shooting,” this does not negate the fact that Daniel,
too, was armed with a weapon immediately before and during the shooting.
Daniel was the shooter. He confessed to the CI that he shot and killed
Annebell with a “fuckin’ .22” and that Elias was not armed. The People
offered very thin evidence—a .38 slug found in someone’s shoe—to support a

theory that Elias was also armed at the time of the shooting.32 But the
People never claimed that Elias was armed during the incident while Daniel
was not. Regarding the challenge to the sufficiency of the evidence for the
gang enhancements, we have explained above why that argument lacks
merit.




32     The day after the shooting, a resident near the Park found a bullet hole
in his front door and a .38 or .357 Magnum round that had landed inside the
house in an empty shoe. In opening statement, the prosecutor told the jury
“[t]he evidence will suggest the possibility” that Elias fired this round and
missed. However, by the end of the trial, the People abandoned this theory.
In closing argument, the prosecutor told the jury, “[T]he only fear I really
have is that you’re going to get hung up, real hung up, on whether Elias had
a gun and fired or not and you’ll spend . . . time on that issue. [¶] Just
remember this, if you start to get hung up on that, it’s not charged that way.
It’s not charged for you to have to find whether Elias Ramos fired a gun or
not; right? So that’s not a decision you have to make.”

                                      106
O.    Due to Recent Amendments to Section 186.22, the True Findings on the
      Gang Enhancements in Counts 1, 2, and 3 for Both Daniel and Elias
      Must Be Reversed, Along with the Sentence Imposed on Elias for the
      Firearm Enhancements in Counts 1 and 2, and the Increase to the
      Sentence on Count 2 for Daniel, All of Which Were Predicated on the
      True Findings on the Gang Enhancements
      The jury made true findings on gang enhancements under section

186.22, subdivision (b)(1) for counts 1, 2, and 3 for both Daniel and Elias.33
Those true findings led to the following components of the sentences imposed
by the trial court. First, for Daniel, the trial court (1) imposed a sentence of
four years for the gang enhancement in count 3; and (2) increased the
sentence on the attempted murder count from a term of seven years to life to
a term of 15 years to life based on the gang enhancement in section 186.22,

subdivision (b)(5).34 Second, for Elias, the trial court (1) imposed a sentence
of four years for the gang enhancement in count 3; (2) used the true finding
on the gang enhancement in count 1 as a predicate to impose the firearm
enhancement of 25 years to life in count 1 (§ 12022.53, subds. (d), (e)(1)); and
used the true finding on the gang enhancement in count 2 as a predicate to




33     As we have noted, that enhancement applies when the jury finds that
the defendant committed a felony “for the benefit of, at the direction of, or in
association with a criminal street gang, with the specific intent to promote,
further, or assist in criminal conduct by gang members.” (§ 186.22, subd.
(b)(1).)

34    Section 186.22, subdivision (b)(5) provides that, with certain
exceptions, “a person who violates this subdivision in the commission of a
felony punishable by imprisonment in the state prison for life shall not be
paroled until a minimum of 15 calendar years have been served.”

                                       107
impose the firearm enhancement of 20 years in count 2 (§ 12022.53, subds.

(c), (e)(1)).35
       Effective January 1, 2022, Assembly Bill No. 333 made a number of
substantive amendments to section 186.22. (Stats. 2021, ch. 699, §§ 1-5
(Assembly Bill 333).) With respect to section 186.22, “Assembly Bill 333
made the following changes . . . : First, it narrowed the definition of a
‘criminal street gang’ to require that any gang be an ‘ongoing, organized
association or group of three or more persons.’ (§ 186.22, subd. (f), italics
added.) Second, whereas section 186.22, former subdivision (f) required only
that a gang’s members ‘individually or collectively engage in’ a pattern of
criminal activity in order to constitute a ‘criminal street gang,’ Assembly
Bill 333 requires that any such pattern have been ‘collectively engage[d] in’
by members of the gang. (§ 186.22, subd. (f), italics added.) Third, Assembly
Bill 333 also narrowed the definition of a ‘pattern of criminal activity’ by
requiring that (1) the last offense used to show a pattern of criminal gang
activity occurred within three years of the date that the currently charged
offense is alleged to have been committed; (2) the offenses were committed by

35      Section 12022.53, subdivision (e)(1) makes the firearm enhancements
in subdivisions (b), (c), and (d) applicable to someone who is a principal in a
crime, but not the shooter, if the jury makes a predicate true finding on the
gang enhancement in section 186.22, subdivision (b). (§ 12022.53, subd. (e)(1)
[“The enhancements provided in this section shall apply to any person who is
a principal in the commission of an offense if both of the following are pled
and proved: (A) The person violated subdivision (b) of Section 186.22. [¶]
(B) Any principal in the offense committed any act specified in subdivision
(b), (c), or (d)”].) The jury made true findings under section 12022.53,
subdivision (e)(1) as to both Daniel and Elias on counts 1 and 2. However,
with respect to Daniel, the jury also made true findings based on section
12022.53, subdivisions (c) and (d), which were based on Daniel being the
shooter. The enhancements under those subdivisions as to Daniel did not
require a predicate true finding on the gang enhancement.

                                       108
two or more gang ‘members,’ as opposed to just ‘persons’; (3) the offenses
commonly benefitted a criminal street gang; and (4) the offenses establishing
a pattern of gang activity must be ones other than the currently charged
offense. (§ 186.22, subd. (e)(1), (2).) Fourth, Assembly Bill 333 narrowed
what it means for an offense to have commonly benefitted a street gang,
requiring that any ‘common benefit’ be ‘more than reputational.’ (§ 186.22,
subd. (g).)” (People v. Tran (2022) 13 Cal.5th 1169, 1206 (Tran).)
      Daniel and Elias argue, and the People agree, that the amendments to
section 186.22 apply retroactively here because the convictions are not yet
final. We concur with the parties’ position on the retroactivity of the
substantive changes to section 186.22, which is supported by our Supreme
Court’s recent decision in Tran. (Tran, supra, 13 Cal.5th at p. 1206.)
      The jury instructions did not reflect the current requirements set forth
in the amended version of section 186.22. As the People explain, the jury
instructions “permitted true findings for the gang enhancements upon
evidence that satisfied the former version of the statute. . . . These
retroactive instructional errors included the authorization to use a current
crime to establish a pattern of criminal gang activity . . . and the failure to
require the jury to consider whether, for example, Center Street was an
‘organized association’ whose members derived a ‘common benefit’ that was
‘more than reputational’ (see . . . § 186.22, subd[s]. (f), (g)). Jury instructions
regarding the former elements and the permission to consider the current
charges were appropriate at the time of trial but are now error.”
      With respect to whether the use of now-erroneous jury instructions
requires reversal, the applicable case law requires us to apply the standard
set forth in Chapman, supra, 386 U.S. at page 26. Specifically, as the parties
agree, we must reverse the true findings on the gang enhancements unless


                                        109
we conclude, beyond a reasonable doubt, that the now-erroneous instructions
did not contribute to the true findings on the gang enhancements. (Tran,
supra, 13 Cal.5th at p. 1207 [applying the Chapman standard to determine
that the application of the prior version of § 186.22 was prejudicial].)
      The People concede that the error was prejudicial and requires
reversal. We agree that reversal is required. Among other things, based on
the jury instructions and the evidence presented at trial, we cannot conclude
beyond a reasonable doubt that the jury’s finding that the gang engaged in a
pattern of criminal activity was not based, at least in part, on the currently
charged offenses. (§ 186.22, subd. (e)(2).) Further, we cannot conclude
beyond a reasonable doubt that the jury would have found that the benefit
the gang derived from the predicate offenses was “more than reputational.”
(§ 186.22, subd. (g).)
      We will therefore reverse the true findings on the gang enhancements
as to both Daniel and Elias in counts 1, 2, and 3. As a result, the components
of Daniel and Elias’s sentences that relied on the true findings on the gang
enhancements must also be vacated. These include: (1) for both Daniel and
Elias, the four-year sentence for the gang enhancement in count 3; (2) for
Elias, the firearm enhancement of 25 years to life in count 1 (§ 12022.53,
subds. (d), (e)(1)) and the firearm enhancement of 20 years in count 2
(§ 12022.53, subds. (c), (e)(1)); and (3) for Daniel, the increase to the sentence
on the attempted murder count from a term of seven years to life to a term of

15 years to life (§ 186.22, subd. (b)(5)).36


36     For Daniel, the jury also made true findings in counts 1 and 2 on
firearm enhancements based on section 12022.53, subdivision (e)(1). Those
true findings must be reversed as a result of the reversal of the true findings
on the gang enhancements. (§ 12022.53, subd. (e)(1) [requiring a finding that

                                        110
      The People may choose on remand to retry the gang enhancement
allegations for both Daniel and Elias based on the current version of section
186.22. (See People v. Sek (2022) 74 Cal.App.5th 657, 669; People v. Ramos
(2022) 77 Cal.App.5th 1116, 1128 (Ramos).) If the People obtain true findings
on the gang enhancements on remand, the true findings on the firearm
enhancements in counts 1 and 2 under section 12022.53, subdivision (e)(1)
may be reinstated by the trial court, as the necessary predicate of a true
finding of a violation of section 186.22, subdivision (b) will once again exist
for those firearm enhancements. (§ 12022.53, subd. (e)(1)(A) [requiring a
finding that “[t]he person violated subdivision (b) of Section 186.22.”].)
P.    The New Statute Permitting Defendants to Obtain Bifurcation of Gang
      Enhancements, Whether or Not Retroactively Applicable, Does Not
      Require Reversal Because Daniel and Elias Cannot Establish Prejudice
      Effective January 1, 2022, in Assembly Bill 333 the Legislature enacted
section 1109, which provides that, upon a defendant’s request, the trial of
gang enhancements must be bifurcated from the trial of substantive offenses.
(§ 1109, subds. (a) & (b), added by Stats. 2021, ch. 699, § 5.) Specifically,
section 1109 states, in relevant part, “(a) If requested by the defense, a case
in which a gang enhancement is charged under subdivision (b) or (d) of
Section 186.22 shall be tried in separate phases as follows: [¶] (1) The
question of the defendant’s guilt of the underlying offense shall be first
determined. [¶] (2) If the defendant is found guilty of the underlying offense
and there is an allegation of an enhancement under subdivision (b) or (d) of



the defendant “violated subdivision (b) of Section 186.22”].) However,
Daniel’s sentence will not be impacted because, for Daniel, the trial court
imposed terms of imprisonment for the firearm enhancements in counts 1
and 2 under section 12022.53, subdivisions (c) and (d), which were not
predicated on any true finding on a gang enhancement.

                                       111
Section 186.22, there shall be further proceedings to the trier of fact on the

question of the truth of the enhancement.” (§ 1109, subd. (a).)37
       Daniel and Elias argue that the bifurcation requirement created by
section 1109 applies retroactively to convictions, like theirs, that are not yet
final. Daniel and Elias further argue that the failure to bifurcate requires
that we reverse the entire judgment so that they may be tried in a bifurcated
proceeding, in which the jury will first deliver a verdict on the substantive
charges without being exposed to the evidence relating to the gang
enhancements. The People disagree on both points.
       As our Supreme Court has recently noted, case law is split on the
question of whether section 1109 applies retroactively to convictions that are
not yet final. (Tran, supra, 13 Cal.5th at p. 1208.) Some published opinions
have held that section 1109 is not retroactive. (People v. Ramirez (2022)
79 Cal.App.5th 48, 65 [majority holding § 1109 is not retroactive; concurrence
holding it is retroactive], review granted Aug. 17, 2022, S275341; People v.
Perez (2022) 78 Cal.App.5th 192, 207, review granted Aug. 17, 2022,
S275090.) Other published opinions have held that section 1109 is
retroactive. (People v. Burgos (2022) 77 Cal.App.5th 550, 564-569, review
granted July 13, 2022, S274743 (Burgos) [majority holding § 1109 is
retroactive; dissent holding it is not retroactive]; Ramos, supra,
77 Cal.App.5th at pp. 1128-1130; People v. Montano (2022) 80 Cal.App.5th 82,
89.)


37    Prior to the enactment of section 1109, the trial court had discretion to
bifurcate the trial of gang enhancements. (People v. Hernandez (2004)
33 Cal.4th 1040, 1049 (Hernandez).) Here, the trial court denied the
defendants’ motion to bifurcate the underlying charges from the gang
enhancements, stating that “the gang evidence is directly related to the
crime. It goes to motive and intent.”

                                       112
      In Tran, our Supreme Court found it unnecessary to take a position on
whether section 1109 applies retroactively to convictions that are not yet
final, as any error in failing to bifurcate the trial of the gang allegations was
harmless. (Tran, supra, 13 Cal.5th at p. 1208.) As we will explain, we take
the same approach here. Even assuming, without deciding, that section 1109
applies retroactively, the failure to bifurcate the trial of the gang allegations
was harmless error.
      In their briefing filed prior to our Supreme Court’s issuance of Tran,
Daniel and Elias argued that the failure to bifurcate the trial of the gang
enhancements constituted structural error that is not amenable to harmless
error review and is therefore reversible per se. However, as Daniel and Elias
concede in supplemental letter briefing, that position is no longer tenable
after Tran. (Tran, supra, 13 Cal.5th at p. 1208 [rejecting the appellant’s
“contention that the failure to bifurcate constitutes structural error”].)
      In most instances, when an error is one of state law, reversal is not
warranted unless there is a reasonable probability that in the absence of the
error, a result more favorable to the appealing party would have been
reached. (Watson, supra, 46 Cal.2d at pp. 836-837; People v. Lewis (2021)
11 Cal.5th 952, 973 [“Typically, when an ‘error is purely one of state law, the
Watson harmless error test applies.’ ”].) The now-existing requirement to
bifurcate gang enhancements arises from a state-law statute (§ 1109), and a
failure to follow section 1109 therefore constitutes an error of state law.
      As Tran recognized, certain errors of state law may require the
application of the Chapman harmless error standard (Chapman, supra,
386 U.S. at p. 26) if they rise to federal constitutional error under the due
process clause by rendering the trial fundamentally unfair. (Tran, supra,
13 Cal.5th at p. 1209, citing People v. Partida (2005) 37 Cal.4th 428, 439.)


                                       113
However, like the appellant in Tran, Daniel and Elias have not persuaded us
that the failure to bifurcate the gang enhancements created a fundamentally
unfair trial within the meaning of the federal due process clause. (Id. at
p. 1209 [holding that “the prosecutor’s use of the gang evidence here did not
render the trial ‘fundamentally unfair’ ”].) The trial was not fundamentally
unfair due to the failure to bifurcate because, as we explain below, most of
the gang evidence presented at trial was relevant to the substantive offenses,
and the limited amount of evidence relevant only to the gang enhancements
was not particularly inflammatory. (See Albarran, supra, 149 Cal.App.4th at
p. 229 [“ ‘Only if there are no permissible inferences the jury may draw from
the evidence can its admission violate due process. Even then, the evidence
must “be of such quality as necessarily prevents a fair trial.” ’ ”].)
      As in Tran, having rejected the contention that the failure to bifurcate
the gang allegations rendered the trial fundamentally unfair, we apply the
Watson harmless error standard. (Tran, supra, 13 Cal.5th at p. 1209.)
Under that standard, we conclude that there is no reasonable probability of a
different outcome were the gang enhancements to be bifurcated from
underlying offenses. This is because the vast majority of the gang-related
evidence was relevant to prove the underlying offenses and thus would have
been presented to the jury even if the trial of the gang enhancements was
bifurcated. Indeed, as our Supreme Court has explained, “evidence of gang
membership is often relevant to, and admissible regarding, the charged
offense. Evidence of the defendant’s gang affiliation—including evidence of
the gang’s territory, membership, signs, symbols, beliefs and practices,
criminal enterprises, rivalries, and the like—can help prove identity, motive,
modus operandi, specific intent, means of applying force or fear, or other




                                        114
issues pertinent to guilt of the charged crime.” (Hernandez, supra, 33 Cal.4th
at p. 1049.) That was clearly the case here.
      Specifically, the prosecution’s theory was that Daniel and Elias entered
rival gang territory and shot in a premeditated manner in an attempt to kill
perceived rival gang members. The gang-related evidence, including Elias’s
rap videos and Daniel’s lengthy conversation with the CI, whom he perceived
to be a fellow gang member, as well as evidence about the background of the
rivalry between the Center Street and Posole gangs, and the customs and
codes of behavior of gang members, was centrally relevant to the People’s
case on the underlying counts. Although it is true, as Daniel states, that the
jury heard “a panoply of incriminating gang evidence,” almost all of that
evidence was admissible to prove motive, identity and premeditation for the
underlying counts. Indeed, as Daniel observes in his briefing, the gang
evidence “played a large role in setting up the state’s theory that Daniel was
guilty of premeditated and deliberate first-degree murder and attempted
murder.”
      Neither Daniel nor Elias have identified the evidence that they think
was admitted only because of the gang enhancements. Based on our review
of the record, only a small fraction of the gang-related evidence admitted at
trial was relevant solely to prove the gang enhancements, with no substantial
relation to the issues of identity, motive, or premeditation. That evidence
primarily consisted of the testimony about the six predicate offenses
committed by Center Street gang members. However, as we have explained,
that evidence was presented in a cursory and sanitized manner. (See
pt. II.F.2, ante.) It is not reasonably probable that the outcome of the trial on
the substantive counts would have been different in the absence of that brief
and non-inflammatory evidence. In addition, the jurors were instructed that


                                      115
they “may not conclude from [gang] evidence that the defendant is a person of
bad character or that he has a disposition to commit crime.” We presume
that the jurors followed the court’s instructions. (People v. Sanchez (2001)
26 Cal.4th 834, 852.) Finally, it is not reasonably probable that Daniel and
Elias would have obtained a different outcome at trial if the evidence
attributable solely to the gang enhancements was excluded, as that minimal
evidence pales in comparison to the strong evidence of guilt in this case. As
we have explained, Daniel confessed to a deliberate and premeditated

murder, and he also named Elias as an aider and abettor.38
      In sum, even assuming section 1109 is retroactively applicable in this
case, the failure to bifurcate the trial of the gang enhancements was not

prejudicial error.39




38      In another attempt to establish prejudice, Daniel argues that if the
trial of the gang enhancements was bifurcated, “[t]he trial court’s weighing of
prejudicial effect against probative value under Evidence Code section 352
would necessarily have been different, because the court would have weighed
the prejudicial effect of the evidence against its probative value with respect
to the elements of the underlying crime, not its probative value with respect
to the elements of the gang enhancement.” We are not persuaded. Given the
direct relevance of the vast majority of the gang evidence to prove identity,
motive, and premeditation, it is not reasonably likely that the trial court
would have decided to exclude that evidence under Evidence Code section 352
if its probative value with respect to the gang enhancements was absent.

39    Moreover, based on the strength of the evidence of the defendants’ guilt
and the minimal gang-related evidence relating solely to the gang
enhancements, even assuming without deciding that it was error not to
bifurcate the gang enhancements, any such error does not change our
conclusion that the cumulative errors committed by the trial court do not
require reversal.

                                      116
Q.    The Upper Term Sentences on Count 3 Must Be Vacated and
      Defendants Must Both Be Resentenced on That Count Based on the
      Recent Amendments to the Determinate Sentencing Law
      Effective January 1, 2022, the determinate sentencing law set forth in
section 1170 was amended. (See Sen. Bill No. 567 (2021-2022 Reg. Sess.);
Stats. 2021, ch. 731, § 1.3; Assem. Bill No. 124 (2021-2022 Reg. Sess.); Stats.
2021, ch. 695, § 5.) Those amendments are relevant here in two respects.
      First, under the amended statute, a court must “order imposition of a
sentence not to exceed the middle term,” except in limited circumstances.
(§ 1170, subd. (b)(1).) A court may depart from the presumptive middle term
to impose an upper term sentence “only when there are circumstances in
aggravation of the crime that justify the imposition of a term of
imprisonment exceeding the middle term, and the facts underlying those
circumstances have been stipulated to by the defendant, or have been found
true beyond a reasonable doubt at trial by the jury or by the judge in a court
trial.” (Id., subd. (b)(2).) Nevertheless, “the court may consider the
defendant’s prior convictions in determining sentencing based on a certified
record of conviction without submitting the prior convictions to a jury.” (Id.,
subd. (b)(3).) Here, in count 3, for the conviction of possession of a firearm by
a felon (§ 29800, subd. (a)(1)), the trial court imposed upper term sentences

on both Daniel and Elias.40 In so doing, it relied on several aggravating




40    The trial court also imposed upper term sentences on both Daniel and
Elias for the gang enhancements in count 3. However, as we have explained,
those sentences will be vacated due to the statutory amendments to
section 186.22. We accordingly do not include them in our discussion here.


                                      117
factors based on the defendants’ criminal history.41 However, the trial court
may have based its understanding of Daniel and Elias’s criminal history on
the description set forth in the probation officer’s reports, rather than on
certified records of conviction, as prior to the amendments to section 1170,
there was no reason for the People to submit certified records to establish
factors in aggravation.
      Second, the amended statute now includes a presumption in favor of
the lower term sentence when, among other things, a defendant is under 26
years of age at the time of the offense or when past trauma was a
contributing factor to the commission of the offense. (§ 1170, subd. (b)(6).)
“[U]nless the court finds that the aggravating circumstances outweigh the
mitigating circumstances that imposition of the lower term would be contrary
to the interests of justice, the court shall order imposition of the lower term if
any of the following was a contributing factor in the commission of the
offense: [¶] (A) The person has experienced psychological, physical, or
childhood trauma, including, but not limited to, abuse, neglect, exploitation,
or sexual violence. [¶] (B) The person is a youth, or was a youth as defined
under subdivision (b) of Section 1016.7 at the time of the commission of the


41    For Elias, the trial court stated, “Factors in aggravation under
Section 4.421 include that the defendant’s prior juvenile and adult
convictions are numerous and that this is his third conviction for unlawful
possession of weapons, the second for a firearm, as shown by the probation
report. He was on felony probation at the time of this crime. And his prior
performance on adult probation was unsatisfactory.” For Daniel, the trial
court stated, “Factors in aggravation under 4.421 include his prior juvenile
adjudication, and adult convictions are numerous. And this is his third
conviction for unlawful possession of a firearm. He was on felony probation
for possession of a firearm at the time of this crime, and his prior
performance on probation has been unsatisfactory.” The trial court did not
identify any factors in mitigation for either of the defendants.

                                       118
offense. . . .” (§ 1170, subd. (b)(6); see § 1016.7, subd. (b) [“A ‘youth’ for
purposes of this section includes any person under 26 years of age on the date
the offense was committed”].) Here, both Daniel and Elias were under 26
years of age when they committed the offenses. Further, Daniel and Elias
both contend they suffered childhood trauma. Because the trial court
sentenced Daniel and Elias prior to the amendments to the determinate
sentencing law, it did not consider whether a lower term sentence should be
imposed in count 3 based on either of those factors.
      Daniel and Elias argue that they are entitled to have the newly
amended law applied to them, as their convictions are not yet final. The
People properly agree that the amendments to section 1170 apply
retroactively to Daniel and Elias. (See People v. Lopez (2022) 78 Cal.App.5th
459, 465 [“The People properly concede that Senate Bill No. 567’s
ameliorative amendments to section 1170, subdivision (b) apply retroactively
to all cases not yet final as of January 1, 2022.”].)
      The People also concede that the application of the prior version of the
determinate sentencing law was prejudicial. Specifically, relying on the
statutory amendment creating a presumptive lower term sentence for
youthful offenders, the People explain that “the trial court had no
opportunity to consider the new potentially mitigating factors under . . .
section 1170, subdivision (b)(6). A remand for resentencing on count 3 for
both appellants is appropriate.” We accept the People’s concession. The trial
court should have the opportunity, in the first instance, to consider whether a
lower term sentence should be imposed, and the record does not indicate how
the trial court will choose to exercise that discretion.




                                         119
     We accordingly vacate the sentences imposed on Daniel and Elias for
count 3, and we remand for the trial court to apply the amended version of
the determinate sentencing law for that count.




                                    120
R.      On Remand, the Trial Court May Consider Whether to Impose Lesser
        Uncharged Firearm Enhancements
        As we have explained, one of the components of the sentences for both
Daniel and Elias were firearm enhancements pursuant to section 12022.53.
(§ 12022.53, subds. (c), (d), (e)(1).) Section 12022.53, subdivision (h) provides
that a “court may, in the interest of justice pursuant to Section 1385 and at
the time of sentencing, strike or dismiss an enhancement otherwise required
to be imposed by this section.” Our Supreme Court held in Tirado that a trial
court has the discretion under this provision to strike a greater, charged
section 12022.53 enhancement and impose a lesser, uncharged enhancement
where the facts supporting that lesser enhancement were alleged in the
information and found true by the jury. (Tirado, supra, 12 Cal.5th at pp. 697,
700.)
        Here, because the trial court pronounced sentence prior to our Supreme
Court’s decision in Tirado, supra, 12 Cal.5th 688, there is no indication it
understood its discretion to impose a lesser firearm enhancement. Because
we are remanding for a full resentencing, the trial court shall have the
opportunity, on remand, to decide whether to exercise the discretion
identified in Tirado. (People v. Buycks (2018) 5 Cal.5th 857, 893 (Buycks)
[“[W]hen part of a sentence is stricken on review, on remand for resentencing
‘a full resentencing as to all counts is appropriate, so the trial court can
exercise its sentencing discretion in light of the changed circumstances.’ ”];
People v. Valenzuela (2019) 7 Cal.5th 415, 424-425 [“[T]he full resentencing
rule allows a court to revisit all prior sentencing decisions when resentencing
a defendant.”].)
        The sentencing discretion identified in Tirado, supra, 12 Cal.5th 688,
could possibly impact the sentences for the firearm enhancements under

                                       121
counts 1 and 2 that remain as to Daniel (§ 12022.53, subds. (c), (d)), as well as
any firearm enhancements alleged against Elias that may be reinstated in

the event the People successfully retry the gang enhancements.42
S.    Issues Involving Fines and Fees
      At sentencing, the trial court ordered Daniel and Elias to pay the
following: (1) a restitution fine under section 1202.4, subdivision (b) of
$10,000; (2) $7,496.33 in victim restitution (Annebell’s funeral expenses); and
(3) other court fees totaling $364, including a criminal justice administration
fee of $154 pursuant to former Government Code section 29550.1.
      1.    The $154 Criminal Justice Administration Fee Must Be Vacated
            to the Extent It Has Not Yet Been Paid
      As of July 1, 2021, the statutory provision pursuant to which the trial
court imposed the $154 criminal justice administration fee was repealed.
(Stats. 2020, ch. 92, § 24; Assem. Bill No. 1869 (2019-2020 Reg. Sess.).)
Effective July 1, 2021, Assembly Bill No. 1869 amended Government Code
section 6111, which now provides, “On and after July 1, 2021, the unpaid
balance of any court-imposed costs pursuant to . . . [Government Code]
[s]ection 29550, and [s]ections 29550.1, 29550.2, and 29550.3, as those
sections read on June 30, 2021, is unenforceable and uncollectible and any
portion of a judgment imposing those costs shall be vacated.” (Gov. Code,
§ 6111, subd. (a).) Pursuant to Government Code section 6111, the unpaid


42    Although the People contend that the record shows there is no
possibility the trial court will exercise its discretion to impose lesser firearm
enhancements on Daniel, we need not address that issue, as we are
remanding for a full resentencing. (Buycks, supra, 5 Cal.5th at p. 893.) On
remand the trial court will have the opportunity to consider, in the first
instance, whether the sentencing discretion identified in Tirado, supra,
12 Cal.5th 688, impacts its view of the appropriate sentence for Daniel on the
firearm enhancements.

                                      122
balance of the criminal justice administration fee, as of July 1, 2021, is
unenforceable and uncollectible. (People v. Lopez-Vinck (2021)
68 Cal.App.5th 945, 953.) We therefore vacate any balance of the $154 fee
imposed on both Daniel and Elias that remains unpaid as of July 1, 2021.
      2.    On Remand for Resentencing, the Parties May Raise the Issue of
            Their Inability to Pay the Remaining Fines and Fees
      Daniel and Elias contend the court erred in imposing fines, fees, and
assessments without first conducting an ability-to-pay hearing as described
in People v. Dueñas (2019) 30 Cal.App.5th 1157. Our Supreme Court is
currently considering the issues raised in Dueñas. (People v. Kopp (2019)
38 Cal.App.5th 47, 94, review granted Nov. 13, 2019, S257844.)
      Although Daniel and Elias did not raise the issue of their ability to pay
the fines and fees at sentencing, because we are remanding for a full
resentencing, they may raise that issue for the first time on remand. The
issue is therefore not ripe for our consideration.
                                 DISPOSITION
      Our previous opinion in this matter dated December 28, 2020, is
vacated.
      We reverse the true findings on the gang enhancement allegations
(§ 186.22, subd. (b)) for both Elias and Daniel in counts 1, 2, and 3, along with
the corresponding four-year sentences for both of them in count 3. The
People may choose to retry those allegations on remand. As to Elias, we
reverse the true finding on the firearm enhancements and the corresponding
sentence of 25 years to life in count 1 and 20 years in count 2. On remand, if
the People retry the gang allegations as to Elias on counts 1 and 2 and obtain
a true finding on those allegations, the trial court may reimpose the firearm
enhancements on Elias pursuant to section 12022.53, subdivision (e)(1) in
counts 1 and 2.

                                       123
      Daniel and Elias’s sentences are vacated and this matter is remanded
for a full resentencing. In addition to the gang enhancements for both Daniel
and Elias in counts 1, 2, and 3, and the firearm enhancements for Elias in
counts 1 and 2, as stated above (along with the corresponding sentences), the
following components of the trial court’s sentence are not legally permissible
based on the current record: (1) For both Daniel and Elias: (a) the upper
term three-year sentence on count 3; and (b) the $154 fee imposed under
former Government Code section 29550.1, to the extent it remains unpaid;
and (2) for Daniel: the 15-year-to-life sentence on count 2, which must be
reduced to a sentence of seven years to life, absent a legally permissible
finding on the gang enhancement allegation as to Daniel in count 2 on
remand. As part of a full resentencing hearing, the trial court may also
consider with respect to the firearm enhancements, whether to exercise its
discretion to impose lesser firearm enhancements.
      In all other respects, the judgments are affirmed.



                                                                      IRION, J.

WE CONCUR:




HUFFMAN, Acting P. J.




BUCHANAN, J.




                                      124